EX-10 5 exbt103.htm EXHIBIT 10.3 exhibit103

Exhibit 10.3

 

Amended and Restated
Receivables Sale Agreement

Dated as of July 20, 2004

among

IPL Funding Corporation,
as the Seller,

ABN AMRO Bank N.V.,
as the Agent,

the Liquidity Providers
from time to time party hereto,

and

Windmill Funding Corporation

--------------------------------------------------------------------------------

Table of Contents

Section Heading Page

Article I Purchases from Seller and Settlements

*

Section 1.1. Sales

*



Section 1.2. Interim Liquidations.

*



Section 1.3. Selection of Discount Rates and Tranche Periods.

*



Section 1.4. Fees and Other Costs and Expenses

*



Section 1.5. Maintenance of Sold Interest; Deemed Collection

*



Section 1.6. Reduction in Commitments

*



Section 1.7. Repurchases.

*



Section 1.8. Assignment of Purchase Agreement.

*



`Article II Sales to and from Windmill; Allocations'

*



Section 2.1. Required Purchases from Windmill.

*



Section 2.2. Purchases by Windmill.

*



Section 2.3. Allocations and Distributions

*



Article III Administration and Collections

*



Section 3.1. Appointment of Collection Agent

*



Section 3.2. Duties of Collection Agent

*



Section 3.3. Reports

*



Section 3.4. Lock-Box Arrangements

*



Section 3.5. Enforcement Rights

*



Section 3.6. Collection Agent Fee

*



Section 3.7. Responsibilities of the Seller

*



Section 3.8. Actions by Seller

*



Article IV Representations and Warranties

*



Section 4.1. Representations and Warranties

*



Article V Covenants

*



Section 5.1. Covenants of the Seller

*



Article VI Indemnification

*



Section 6.1. Indemnities by the Seller

*



Section 6.2. Increased Cost and Reduced Return

*



Section 6.3. Other Costs and Expenses

*



Section 6.4. Withholding Taxes

*



Section 6.5. Payments and Allocations

*



Article VII Conditions Precedent

*



Section 7.1. Conditions to Closing

*



Section 7.2. Conditions to Each Purchase

*



Article VIII The Agent

*



Section 8.1. Appointment and Authorization

*



Section 8.2. Delegation of Duties

*



Section 8.3. Exculpatory Provisions

*



Section 8.4. Reliance by Agent

*



Section 8.5. Assumed Payments

*



Section 8.6. Notice of Termination Events

*



Section 8.7. Non-Reliance on Agent and Other Purchasers

*



Section 8.8. Agent and Affiliates.

*



Section 8.9. Indemnification

*



Section 8.10. Successor Agent.

*



Article IX Miscellaneous

*



Section 9.1. Termination

*



Section 9.2. Notices

*



Section 9.3. Payments and Computations

*



Section 9.4. Sharing of Recoveries

*



Section 9.5. Right of Setoff

*



Section 9.6. Amendments

*



Section 9.7. Waivers

*



Section 9.8. Successors and Assigns; Participations; Assignments.

*



Section 9.9. Intended Tax Characterization

*



Section 9.10. Waiver of Confidentiality

*



Section 9.11. Confidentiality of Agreement

*



Section 9.12. Agreement Not to Petition.

*



Section 9.13. Excess Funds

*



Section 9.14. No Recourse

*



Section 9.15. Limitation of Liability

*



Section 9.16. Headings; Counterparts.

*



Section 9.17. Cumulative Rights and Severability.

*



Section 9.18. Governing Law; Submission to Jurisdiction.

*



Section 9.19. Waiver of Trial by Jury

*



Section 9.20. Entire Agreement.

*



Section 9.21. Elimination of Enhancer.

*



Section 9.22. Original Agreement.

*





Schedules Description

Schedule I Definitions

Schedule II Liquidity Providers and Commitments of Liquidity Providers

Exhibits Description

Exhibit A Form of Incremental Purchase Request

Exhibit B Form of Notification of Assignment from the Liquidity Providers to
Windmill

Exhibit C Form of Periodic Report

Exhibit D Addresses and Names of Seller and Originator

Exhibit E Subsidiaries

Exhibit F Form of Lock-Box Letter

Exhibit G Form of Compliance Certificate

Exhibit H Credit and Collection Policy

Amended and Restated

Receivables Sale Agreement

Amended and Restated Receivables Sale Agreement, dated as of July 20, 2004,
among the liquidity providers party hereto (the "Liquidity Providers"), Windmill
Funding Corporation, a Delaware corporation ("Windmill"), ABN AMRO Bank N.V., as
agent for the Purchasers (the "Agent"), and IPL Funding Corporation, an Indiana
corporation (the "Seller"). Certain capitalized terms used herein, and certain
rules of construction, are defined in Schedule I. The sole initial Liquidity
Provider and the Commitments of all Liquidity Providers are listed on Schedule
II.

Preliminary Statement

The Seller, Agent, Windmill, ABN AMRO Bank N.V., as provider of the Program LOC
(the "Enhancer") and certain liquidity providers are parties to a Receivables
Sale Agreement, dated as of December 20, 1996 (the "Original Receivables Sale
Agreement");

Subject to and upon the terms and conditions set forth herein, the parties
desire to remove the Enhancer and to amend and restate the Original Receivables
Sale Agreement in the form of this Agreement. This Agreement amends and replaces
in its entirety the Original Receivables Sale Agreement and, from and after the
date hereof, all references made to the Original Receivables Sale Agreement in
any Transaction Document or in any other instrument or document shall, without
more, be deemed to refer to this Agreement;

Now, therefore, in consideration of the mutual agreements contained herein and
the other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

Article I

Purchases from Seller and Settlements

Section 1.1. Sales.

(a) The Sold Interest. Subject to the terms and conditions hereof, the Seller
may, from time to time before the Liquidity Termination Date, sell to Windmill,
or, only if Windmill declines to make the applicable purchase, ratably to the
Liquidity Providers an undivided percentage ownership interest in the
Receivables and all related Collections. Any such purchase (a "Purchase") shall
be made by each relevant Purchaser remitting funds to the Seller, through the
Agent, pursuant to Section 1.1(c) or by the Collection Agent remitting
Collections to the Seller pursuant to Section 1.1(d). The aggregate percentage
ownership interest so acquired by a Purchaser in the Receivables and related
Collections (its "Purchase Interest") shall equal at any time the following
quotient:

       I + R        

ER

where:



I = the outstanding Investment of such Purchaser at such time;



R = the Reserve for such Purchaser at such time; and



ER = the Eligible Receivables Balance at such time.

Except during a Liquidation Period for a Purchaser, such Purchaser's Purchase
Interest will change whenever its Investment, its Reserve or the Eligible
Receivables Balance changes. During a Liquidation Period for a Purchaser its
Purchase Interest shall remain constant, except for redeterminations to reflect
Investment acquired from or transferred to another Purchaser hereunder or under
the Transfer Agreement. The sum of all Purchasers' Purchase Interests at any
time is referred to herein as the "Sold Interest", which at any time is the
aggregate percentage ownership interest then held by the Purchasers in the
Receivables and Collections.

(b) Windmill Purchase Option and Other Purchasers' Commitments. Subject to
Section 1.1(d) concerning Reinvestment Purchases, at no time will Windmill have
any obligation to make a Purchase. Each purchaser listed on Schedule II hereto
(together the "Liquidity Providers" and each a "Liquidity Provider") severally
hereby agrees, subject to Section 7.2 and the other terms and conditions hereof,
to make Purchases before the Liquidity Termination Date, based on its Ratable
Share of each Purchase by the Liquidity Providers, to the extent its Investment
would not thereby exceed its Commitment, the Aggregate Investment would not
thereby exceed the Purchase Limit, and the Matured Aggregate Investment would
not thereby exceed the Aggregate Commitments. Each Purchaser's first Purchase
and each additional Purchase by such Purchaser not made from Collections
pursuant to Section 1.1(d) is referred to herein as an "Incremental Purchase".
Each Purchase made by a Purchaser with the proceeds of Collections in which it
has a Purchase Interest, which does not increase the outstanding Investment of
such Purchaser, is referred to herein as a "Reinvestment Purchase".

(c) Incremental Purchases. In order to request an Incremental Purchase from a
Purchaser, the Seller must provide to the Agent an irrevocable written request
(including by telecopier or other facsimile communication) substantially in the
form of Exhibit A, by 10:00 a.m. (Chicago time) three Business Days before the
requested date (the "Purchase Date") of such Purchase, specifying the requested
Purchase Date (which must be a Business Day) and the requested amount (the
"Purchase Amount") of such Purchase, which must be in a minimum amount of
$1,000,000 and multiples thereof (or, if less, an amount equal to the Maximum
Incremental Purchase Amount). An Incremental Purchase may only be requested from
Windmill unless Windmill, in its sole discretion, determines not to make such
Incremental Purchase in which case the Seller may request such Incremental
Purchase from the Liquidity Providers. The Agent shall promptly notify the
contents of any such request to each Purchaser from which the Purchase is
requested. If Windmill determines, in its sole discretion, to make the requested
Purchase, Windmill shall transfer to the Agent's Account the amount of such
Incremental Purchase on the requested Purchase Date. If Windmill refuses to make
a requested Purchase and the Seller requests the Incremental Purchase from the
Liquidity Providers, subject to Section 7.2 and the other terms and conditions
hereof, each Liquidity Provider shall transfer its Ratable Share of the
requested Purchase Amount into the Agent's Account by no later than 12:00 noon
(Chicago time) on the Purchase Date. The Agent shall transfer to the Seller
Account the proceeds of any Incremental Purchase delivered into the Agent's
Account.

(d) Reinvestment Purchases. Unless Windmill has provided to the Agent, the
Seller, and the Collection Agent a notice still in effect that it no longer
wishes to make Reinvestment Purchases (in which case Windmill's Reinvestment
Purchases, but not those of the Liquidity Providers, shall cease), at any time
before the Liquidity Termination Date when no Interim Liquidation is in effect,
on each day that any Collections are received by the Collection Agent a
Purchaser's Purchase Interest in such Collections shall automatically be used to
make a Reinvestment Purchase by such Purchaser, but only to the extent such
Reinvestment Purchase would not cause the Purchaser's Investment to increase
above the amount of such Investment at the start of the day plus any Incremental
Purchases made by the Purchaser on that day. Windmill may revoke any notice
provided under the first sentence of this Section 1.1(d) by notifying the Agent,
the Seller, and the Collection Agent that it will make Reinvestment Purchases.

(e) Security Interest. To secure all of the Seller's obligations under the
Transaction Documents, the Seller hereby grants to the Agent (for the benefit of
the Purchasers) a security interest in all of the Seller's rights in the
Receivables, the Collections, and the Lock-Box Accounts.

Section 1.2. Interim Liquidations. (a) Optional. The Seller may at any time
direct that Reinvestment Purchases cease and that an Interim Liquidation
commence for all Purchasers by giving the Agent and the Collection Agent at
least three Business Days' written (including telecopy or other facsimile
communication) notice specifying the date on which the Interim Liquidation shall
commence and, if desired, when such Interim Liquidation shall cease before the
Liquidity Termination Date (identified as a specific date or as when the
Aggregate Investment is reduced to a specified amount). If the Seller does not
so specify the date on which an Interim Liquidation shall cease, it may cause
such Interim Liquidation to cease at any time before the Liquidity Termination
Date, subject to Section 1.2(b) below, by notifying the Agent and the Collection
Agent in writing (including by telecopy or other facsimile communication) at
least three Business Days before the date on which it desires such Interim
Liquidation to cease.

(b) Mandatory. If at any time before the Liquidity Termination Date any
condition in Section 7.2 is not fulfilled, the Seller shall immediately notify
the Agent and the Collection Agent, whereupon Reinvestment Purchases shall cease
and an Interim Liquidation shall commence, which shall only cease upon the
Seller confirming to the Agent that the conditions in Section 7.2 are fulfilled.

Section 1.3. Selection of Discount Rates and Tranche Periods. (a) All Investment
shall be allocated to one or more Tranches reflecting the Discount Rates at
which such Investment accrues Discount and the Tranche Periods for which such
Discount Rates apply. In each request for an Incremental Purchase and three
Business Days before the expiration of any Tranche Period applicable to any
Purchaser's Investment, the Seller may request the Discount Rate(s) and Tranche
Period(s) to be applicable to such Investment. All Investment (i) of Windmill
shall accrue Discount at the CP Rate and (ii) of the Liquidity Providers may
accrue Discount at either the Eurodollar Rate or the Prime Rate, in all cases as
established for each Tranche Period applicable to such Investment. Each Tranche
shall be in the minimum amount of $1,000,000 and in multiples thereof or, in the
case of Discount accruing at the Prime Rate, in any amount of Investment that
otherwise has not been allocated to another Tranche Period. Any Investment not
allocated to a Tranche Period shall be a Prime Tranche. During the pendency of a
Termination Event or a Ratings Trigger Event, the Agent may reallocate any
outstanding Investment of the Liquidity Providers to a Prime Tranche. All
Discount accrued during a Tranche Period shall be payable by the Seller on the
last day of such Tranche Period or, for a Eurodollar Tranche with a Tranche
Period of more than three months, 90 days after the commencement, and on the
last day, of such Tranche Period.

(b) The Agent shall allocate the Investment of Windmill to Tranche Periods in
its sole discretion. If, by the time required in Section 1.3(a), the Seller
fails to select a Discount Rate or Tranche Period for any Investment of the
Liquidity Providers, such amount of Investment shall automatically accrue
Discount at the Prime Rate for a three Business Day Tranche Period. Any
Investment purchased from Windmill pursuant to the Transfer Agreement shall
accrue interest at the Prime Rate and have an initial Tranche Period of three
Business Days.

(c) If the Agent or any Liquidity Provider determines (i) that maintenance of
any Eurodollar Tranche would violate any applicable law or regulation, (ii) that
deposits of a type and maturity appropriate to match fund any of such
Purchaser's Eurodollar Tranches are not available or (iii) that the maintenance
of any Eurodollar Tranche will not adequately and fairly reflect the cost of
such Purchaser of funding Eurodollar Tranches, then the Agent, upon the
direction of such Purchaser, shall suspend the availability of, and terminate
any outstanding, Eurodollar Tranche so affected. All Investment allocated to any
such terminated Eurodollar Tranche shall be reallocated to a Prime Rate Tranche

Section 1.4. Fees and Other Costs and Expenses. (a) The Seller shall pay to the
Agent for the ratable benefit of the Liquidity Providers, such amounts as agreed
to with the Liquidity Providers and the Agent in the Pricing Letter.

(b) If the amount of Investment allocated to any CP or Eurodollar Tranche is
reduced before the last day of its Tranche Period, or if a requested Incremental
Purchase at the Eurodollar Rate does not take place on its scheduled Purchase
Date, the Seller shall pay the Early Payment Fee to each Purchaser that had its
Investment so reduced or scheduled Purchase not made.

(c) Investment shall be payable solely from Collections and from amounts payable
under Sections 1.5, 1.7 and 6.1 (to the extent amounts paid under Section 6.1
indemnify against reductions in or non-payment of Receivables). The Seller shall
pay, as a full recourse obligation, all other amounts payable hereunder,
including, without limitation, all Discount, fees described in clauses (a) and
(b) above and amounts payable under Article VI.

Section 1.5. Maintenance of Sold Interest; Deemed Collection. (a) General. If at
any time before the Liquidity Termination Date the sum of 100% plus the Reserve
Percentage multiplied by the Aggregate Investment (or, if a Termination Event
exists, the Matured Aggregate Investment) exceeds the product of the Sold
Interest (or, if less, 100%) multiplied by the Eligible Receivables Balance,
then the Seller shall immediately pay to the Agent an amount equal to such
excess for application to reduce the Investments of the Purchasers ratably in
accordance with the Matured Value of their respective Investments, applied first
to Prime Tranches and second to the other Tranches with the shortest remaining
maturities unless otherwise specified by the Seller. Any amount so applied to
reduce Windmill's Investment shall be deposited in the Special Transaction
Subaccount.

(b) Deemed Collections. If on any day the outstanding balance of a Receivable is
reduced or cancelled as a result of any defective or rejected goods or services,
any cash discount or adjustment (including as a result of the application of any
special refund or other discounts or any reconciliation), any setoff or credit
(whether such claim or credit arises out of the same, a related, or an unrelated
transaction) or other similar reason not arising from the financial inability of
the Obligor to pay undisputed indebtedness, the Seller shall be deemed to have
received on such day a Collection on such Receivable in the amount of such
reduction or cancellation. If on any day any representation, warranty, covenant
or other agreement of the Seller related to a Receivable is not true or is not
satisfied, the Seller shall be deemed to have received on such day a Collection
in the amount of the outstanding balance of such Receivable. All such
Collections deemed received by the Seller under this Section 1.5(b) shall be
remitted by the Seller to the Collection Agent in accordance with
Section 5.1(i).

(c) Adjustment to Sold Interest. At any time before the Liquidity Termination
Date that the Seller is deemed to have received any Collection under Section
1.5(b) ("Deemed Collections") that derive from a Receivable that is otherwise
reported as an Eligible Receivable, so long as no Liquidation Period then
exists, the Seller may satisfy its obligation to deliver such amount to the
Collection Agent by instead notifying the Agent that the Sold Interest should be
recalculated by decreasing the Eligible Receivables Balance by the amount of
such Deemed Collections, so long as such adjustment does not cause the Sold
Interest to exceed 100%.

(d) Payment Assumption. Unless an Obligor otherwise specifies or another
application is required by contract or law, any payment received by the Seller
from any Obligor shall be applied as a Collection of Receivables of such Obligor
(starting with the oldest such Receivable) and remitted to the Collection Agent
as such.

Section 1.6. Reduction in Commitments. The Seller may, upon thirty days' notice
to the Agent, reduce the Aggregate Commitment in increments of $1,000,000, so
long as the Aggregate Commitment at all times equal at least the outstanding
Matured Aggregate Investment. Each such reduction in the Aggregate Commitment
shall reduce the Commitment of each Liquidity Provider in accordance with its
Ratable Share and shall ratably reduce the Purchase Limit.

Section 1.7. Repurchases. (a) Optional. At any time that the Aggregate
Investment is less than 10% of the Aggregate Commitment in effect on the date
hereof, the Seller may, upon thirty days' notice to the Agent, repurchase the
entire Sold Interest from the Purchasers at a price equal to the outstanding
Matured Aggregate Investment and all other amounts then owed hereunder.

(b) Mandatory. If at any time the Sold Interest exceeds 100%, unless the Seller
remedies the situation by satisfying its obligations under Section 1.5(a), any
Purchaser may direct that all Purchasers ratably reassign to the Seller, without
recourse, representation or warranty, a portion of the Purchase Interest of each
Purchaser so that the Sold Interest does not exceed 100%. The Seller shall
purchase such reassigned Purchase Interests at a purchase price equal to the
Matured Value of the Investment so reassigned by each Purchaser.

Section 1.8. Assignment of Purchase Agreement. The Seller hereby assigns and
otherwise transfers to the Agent (for the benefit of the Agent, each Purchaser
and any other Person to whom any amount is owed hereunder), all of the Seller's
right, title and interest in, to and under the Purchase Agreement. The Seller
shall execute, file and record all financing statements, continuation statements
and other documents required to perfect or protect such assignment. This
assignment includes (a) all monies due and to become due to the Seller from the
Originator under or in connection with the Purchase Agreement (including fees,
expenses, costs, indemnities and damages for the breach of any obligation or
representation related thereto) and (b) all rights, remedies, powers, privileges
and claims of the Seller against the Originator under or in connection with the
Purchase Agreement. All provisions of the Purchase Agreement shall inure to the
benefit of, and may be relied upon by, the Agent, each Purchaser and each such
other Person. At any time that a Termination Event has occurred and is
continuing, the Agent shall have the sole right to enforce the Seller's rights
and remedies under the Purchase Agreement to the same extent as the Seller could
absent this assignment, but without any obligation on the part of the Agent, any
Purchaser or any other such Person to perform any of the obligations of the
Seller under the Purchase Agreement (or any of the promissory notes executed
thereunder). All amounts distributed to the Seller under the Purchase Agreement
from Receivables sold to the Seller thereunder shall constitute Collections
hereunder and shall be applied in accordance herewith.

Article II

Sales to and from Windmill; Allocations

Section 2.1. Required Purchases from Windmill.

(a) Windmill may, at any time sell to the Liquidity Providers pursuant to the
Transfer Agreement any percentage designated by Windmill of Windmill's
Investment and its related Windmill Settlement (each, a "Put").



(b) Any portion of Windmill's Investment and related Windmill Settlement
purchased by a Liquidity Provider shall be considered part of such Purchaser's
Investment and related Windmill Settlement from the date of the relevant Put.
Immediately upon any purchase by the Liquidity Providers of any portion of the
Windmill's Investment, the Seller shall pay to the Agent (for the ratable
benefit of such Purchasers) an amount equal to the sum of (i) the Assigned
Windmill Settlement and (ii) all unpaid Discount owed to Windmill (whether or
not then due) to the end of each applicable Tranche Period to which any
Investment being Put has been allocated, (iii) all accrued but unpaid fees
(whether or not then due) payable to the Conduit in connection herewith at the
time of such purchase and (iv) all accrued and unpaid costs, expenses and
indemnities due to the Conduit from the Seller in connection herewith.

(c) The proceeds from each Put received by Windmill (other than amounts
described in clauses (iii) and (iv) of the last sentence of Section 2.1(b)),
shall be transferred into the Special Transaction Subaccount and used solely to
pay that portion of the outstanding commercial paper of Windmill issued to fund
or maintain the Investment of Windmill so transferred. Until used to pay
commercial paper, all proceeds of any Put pursuant to this Section shall be
invested in Permitted Investments. All earnings on such Permitted Investments
shall be promptly remitted to the Seller.

Section 2.2. Purchases by Windmill. Windmill may at any time deliver to the
Agent and each Liquidity Provider a notification of assignment in substantially
the form of Exhibit B. If Windmill delivers such notice, each Liquidity Provider
shall sell to Windmill and Windmill shall purchase in full from each Liquidity
Provider, the Investment of the Liquidity Providers on the last day of the
relevant Tranche Periods, at a purchase price equal to such Investment plus
accrued and unpaid Discount thereon. Any sale from any Liquidity Provider to
Windmill pursuant to this Section 2.2 shall be without recourse, representation
or warranty except for the representation and warranty that the Investment sold
by such Liquidity Provider is free and clear of any Adverse Claim created or
granted by such Liquidity Provider and that such Purchaser has not suffered a
Bankruptcy Event.

Section 2.3. Allocations and Distributions

.



(a) Settlement Dates. On the Business Day following each Deposit Date occurring
prior to the Liquidity Termination Date (unless an Interim Liquidation is in
effect), the Collection Agent shall set aside from Collections the amounts
necessary to make all distributions to the Agent, the Purchasers and the
Collection Agent required by this Section 2.3(a) with respect to the next
succeeding Settlement Date. The balance of such Collections shall be released to
the Seller on a daily basis. On each Settlement Date prior to the Liquidity
Termination Date (unless an Interim Liquidation is in effect), all Collections
so set aside during the preceding Discount Period shall be applied where
applicable by the Collection Agent (or, if the Agent is then in control of any
Collections, by the Agent) in the following order:

(i) all fees and other amounts due and payable to the Agent;

(ii) ratably to the Purchasers, all Funding Charges and Discount due and payable
on such date;

(iii) ratably to the Purchasers, all other amounts due and payable to the
Purchasers under the Transaction Documents;

(iv) to the Collection Agent, an amount equal to the Collection Agent Fee due
and payable on such date; and

(v) to the Seller.

On the last day of each Tranche Period for a Eurodollar Tranche or Prime
Tranche, the Collection Agent (or, if the Agent is then in control of any
Collections, the Agent) shall pay Discount due and payable to such Liquidity
Providers from accounts set aside for such purpose pursuant to Section 3.2(a).

If any part of the Sold Interest in any Collections is applied to pay any
amounts that are recourse obligations of the Seller pursuant to Section 1.4(c)
and after giving effect to such application the Sold Interest is greater than
100%, the Seller shall pay, as a recourse obligation for distribution as part of
the Sold Interest in Collections, to the Collection Agent the amount so applied
to the extent necessary so that after giving effect to such payment the Sold
Interest is no greater than 100%.

(b) Liquidity Termination Date and Interim Liquidations. On each day during any
Interim Liquidation and on each day on and after the Liquidity Termination Date,
the Collection Agent shall set aside and hold in trust solely for the account of
the Agent, for the benefit of the Agent and the Purchasers, (or deliver to the
Agent, if so instructed pursuant to Section 3.2(a)) the Sold Interest in all
Collections received on such day and such Collections shall be allocated as
follows:

(i) first, to the Agent until all amounts owed to the Agent have been paid in
full;

(ii) second, to the Purchasers until all amounts owed to the Purchasers have
been paid in full;

(iii) third, to any other Person (other than the Seller, the Collection Agent or
an Originator) to whom any amounts are owed under the Transaction Documents
until all such amounts have been paid in full; and

(iv) fourth, to the Collection Agent until all amounts owed to the Collection
Agent under the Agreement have been paid in full; and

(v) fifth, to the Seller.

On the last day of each Tranche Period (unless otherwise instructed by the Agent
pursuant to Section 3.2(a)), the Collection Agent shall deposit into the Agent's
Account, from such set aside Collections, all amounts allocated to such Tranche
Period and all Tranche Periods that ended before such date that are due in
accordance with clause (ii) above. No distributions shall be made to pay amounts
under clauses (iii) - (v) until sufficient Collections have been set aside to
pay all amounts described in clauses (i) and (ii) that may become payable for
all outstanding Tranche Periods. All distributions by the Agent shall be made
ratably within each priority level in accordance with the respective amounts
then due each Person included in such level unless otherwise agreed by the Agent
and all Purchasers. If any part of the Sold Interest in any Collections is
applied to pay any amounts payable hereunder that are recourse obligations of
the Seller pursuant to Section 1.4(c) and after giving effect to such
application the Sold Interest is greater than 100%, the Seller shall pay, as a
recourse obligation for distribution in respect of each applicable Purchaser's
Investment as part of the Sold Interest in Collections, to the Collection Agent
the amount so applied to the extent necessary so that after giving effect to
such payment the Sold Interest is no greater than 100%.

Article III

Administration and Collections

Section 3.1. Appointment of Collection Agent

. (a) The servicing, administering and collecting of the Receivables shall be
conducted by a Person (the "Collection Agent") designated to so act on behalf of
the Purchasers under this Article III. The Seller is hereby designated as, and
agrees to perform the duties and obligations of, the Collection Agent. The
Seller acknowledges that the Agent and each Purchaser have relied on the
Seller's agreement to act as Collection Agent (and the agreement of any of the
sub-collection agents to so act) in making the decision to execute and deliver
this Agreement and agrees that it will not voluntarily resign as Collection
Agent nor permit any sub-collection agent to voluntarily resign as a
sub-collection agent. At any time (but, so long as the Seller acts as Collection
Agent, only after the occurrence of a Servicer Replacement Event), the Agent may
designate a new Collection Agent to succeed the Seller (or any successor
Collection Agent).



(b) The Seller may, and if requested by the Agent shall, delegate its duties and
obligations as Collection Agent to the Originator or any other Affiliate (acting
as a sub-collection agent). Notwithstanding such delegation, the Seller shall
remain primarily liable for the performance of the duties and obligations so
delegated, and the Agent and each Purchaser shall have the right to look solely
to the Seller for such performance. The Agent may at any time remove or replace
any sub-collection agent (but, so long as the Seller acts as Collection Agent,
only after the occurrence of a Servicer Replacement Event).

(c) If replaced, the Collection Agent agrees it will terminate, and will cause
each existing sub-collection agent to terminate, its collection activities in a
manner requested by the Agent to facilitate the transition to a new Collection
Agent. The Collection Agent shall cooperate with and assist any new Collection
Agent (including providing access to, and transferring, all Records and allowing
the new Collection Agent to use all licenses, hardware or software necessary or
desirable to collect the Receivables). The Seller irrevocably agrees to act (if
requested to do so) as the data-processing agent for any new Collection Agent in
substantially the same manner as the Seller conducted such data-processing
functions while it acted as the Collection Agent.

Section 3.2. Duties of Collection Agent

. (a) The Collection Agent shall take, or cause to be taken, all action
necessary or advisable to collect each Receivable in accordance with this
Agreement, the Credit and Collection Policy and all applicable laws, rules and
regulations using the skill and attention the Collection Agent exercises in
collecting other receivables or obligations owed solely to it. The Collection
Agent shall, in accordance herewith, set aside all Collections to which a
Purchaser is entitled. If so instructed by the Agent, the Collection Agent shall
transfer to the Agent the amount of Collections to which the Agent and the
Purchasers are entitled by the Business Day following receipt. Each party hereto
hereby appoints the Collection Agent to enforce such Person's rights and
interests in the Receivables, but (notwithstanding any other provision in any
Transaction Document) the Agent shall at all times have the sole right to direct
the Collection Agent to commence or settle any legal action to enforce
collection of any Receivable.



(b) If no Termination Event exists and the Collection Agent determines that such
action is appropriate in order to maximize the Collections, the Collection Agent
may, in accordance with the Credit and Collection Policy, extend the maturity of
any Receivable (but not beyond thirty (30) days) or adjust the outstanding
balance of any Receivable. Any such extension or adjustment shall not alter the
status of a Receivable as a Defaulted Receivable or Delinquent Receivable or
limit any rights of the Agent or the Purchasers hereunder. If a Termination
Event exists, the Collection Agent may make such extensions or adjustments only
with the prior consent of the Instructing Group.

(c) The Collection Agent shall turn over to the Seller (i) any percentage of
Collections in excess of the Sold Interest, less all reasonable costs and
expenses of the Collection Agent for servicing, collecting and administering the
Receivables and (ii) subject to Section 1.5(d), the collections and records for
any indebtedness owed to the Seller that is not a Receivable. The Collection
Agent shall have no obligation to remit any such funds or records to the Seller
until the Collection Agent receives evidence (satisfactory to the Agent) that
the Seller is entitled to such items. The Collection Agent has no obligations
concerning indebtedness that is not a Receivable other than to deliver the
collections and records for such indebtedness to the Seller when required by
this Section 3.2(c).

Section 3.3. Reports

. On or before the fifteenth day of each month, and at such other times covering
such other periods as is requested by the Agent or the Instructing Group, the
Collection Agent shall deliver to the Agent a report reflecting information as
of the close of business of the Collection Agent for the immediately preceding
calendar month or such other preceding period as is requested (each a "Periodic
Report"), containing the information described on Exhibit C (with such
modifications or additional information as requested by the Agent or the
Instructing Group).



Section 3.4. Lock-Box Arrangements. At any time after the occurrence of a
Lock-Box Event and establishment of Lock-Box Accounts, the Agent is hereby
authorized to give notice to any or all Lock-Box Banks that the Agent is
exercising its rights under the Lock-Box Letters and to take all actions
permitted under the Lock-Box Letters. The Seller agrees to take any action
requested by the Agent to facilitate the foregoing. After the Agent takes any
such action under the Lock-Box Letters, the Seller shall immediately deliver to
the Agent any Collections received by the Seller. If the Agent takes control of
any Lock-Box Account, the Agent shall distribute Collections it receives in
accordance herewith and shall deliver to the Collection Agent, for distribution
under Section 3.2, all other amounts it receives from such Lock-Box Account.

Section 3.5. Enforcement Rights. (a) The Agent may, at any time during the
pendency of a Termination Event, direct the Obligors and the Lock-Box Banks, if
any, to make all payments on the Receivables directly to the Agent or its
designee. The Agent may, and the Seller shall at the Agent's request, withhold
the identity of the Purchasers from the Obligors and any Lock-Box Banks. Upon
the Agent's request, the Seller (at the Seller's expense) shall (i) give notice
to each Obligor of the Agent's ownership of the Sold Interest and direct that
payments on Receivables be made directly to the Agent or its designee,
(ii) assemble for the Agent all Records and collateral security for the
Receivables and transfer to the Agent (or its designee), or license to the Agent
(or its designee) the use of, all software useful to collect the Receivables and
(iii) segregate in a manner acceptable to the Agent all Collections the Seller
receives and, promptly upon receipt, remit such Collections in the form
received, duly endorsed or with duly executed instruments of transfer, to the
Agent or its designee.

(b) The Seller hereby irrevocably appoints the Agent as its attorney-in- fact
coupled with an interest, with full power of substitution and with full
authority in the place of the Seller, to take any and all steps deemed desirable
by the Agent, in the name and on behalf of the Seller to (i) collect any amounts
due under any Receivable, including endorsing the name of the Seller on checks
and other instruments representing Collections and enforcing such Receivables,
and (ii) exercise any and all of the Seller's rights and remedies under the
Purchase Agreement. The Agent's powers under this Section 3.5(b) shall not
subject the Agent to any liability if any action taken by it proves to be
inadequate or invalid, nor shall such powers confer any obligation whatsoever
upon the Agent.

(c) Neither the Agent nor any Purchaser shall have any obligation to take or
consent to any action to realize upon any Receivable or to enforce any rights or
remedies related thereto.

Section 3.6. Collection Agent Fee. On or before the fifteenth day of each
calendar month, the Seller shall pay to the Collection Agent a fee for the
immediately preceding calendar month as compensation for its services (the
"Collection Agent Fee") equal to (a) at all times the Seller, the Originator, or
any Affiliate of either such Person is the Collection Agent, such consideration
as is acceptable to it, the receipt and sufficiency of which is hereby
acknowledged, and (b) at all times any other Person is the Collection Agent, a
reasonable amount agreed upon by the Agent and the new Collection Agent on an
arm's-length basis reflecting rates and terms prevailing in the market at such
time. The Collection Agent may only apply to payment of the Collection Agent Fee
the portion of the Collections in excess of the Sold Interest or Collections
that fund Reinvestment Purchases. The Agent may, with the consent of the
Instructing Group, pay the Collection Agent Fee to the Collection Agent from the
Sold Interest in Collections. The Seller shall be obligated to reimburse any
such payment to the extent required by Section 1.5 or 2.3.

Section 3.7. Responsibilities of the Seller. The Seller shall, or shall cause
the Originator to, pay when due all Taxes payable in connection with the
Receivables or their creation or satisfaction. The Seller shall, and shall cause
the Originator to, perform all of its obligations under agreements related to
the Receivables to the same extent as if interests in the Receivables had not
been transferred hereunder or, in the case of the Originator, under the Purchase
Agreement. The Agent's or any Purchaser's exercise of any rights hereunder shall
not relieve the Seller or the Originator from such obligations. Neither the
Agent nor any Purchaser shall have any obligation to perform any obligation of
the Seller or of the Originator or any other obligation or liability in
connection with the Receivables.

Section 3.8. Actions by Seller. The Seller shall defend and indemnify the Agent
and each Purchaser against all costs, expenses, claims and liabilities for any
action taken by the Seller, the Originator or any other Affiliate of the Seller
or the Originator (whether acting as Collection Agent or otherwise) related to
any Receivable, or arising out of any alleged failure of compliance of any
Receivable with the provisions of any law or regulation. If any goods related to
a Receivable are repossessed, the Seller agrees to resell, or to have the
Originator or another Affiliate resell, such goods in a commercially reasonable
manner for the account of the Agent and remit, or have remitted, to the Agent
the Purchasers' share in the gross sale proceeds thereof net of any
out-of-pocket expenses and any equity of redemption of the Obligor thereon. Any
such moneys collected by the Seller or the Originator or other Affiliate of the
Seller pursuant to this Section 3.8 shall be segregated and held in trust for
the Agent and remitted to the Agent's Account within one Business Day of receipt
as part of the Sold Interest in Collections for application as provided herein.

Article IV

Representations and Warranties

Section 4.1. Representations and Warranties. The Seller represents and warrants
to the Agent and each Purchaser that:

(a) Corporate Existence and Power. Each of the Seller and the Originator is a
corporation duly organized, validly existing and in good standing under the laws
of its state of incorporation and has all corporate power and authority and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is now conducted,
except where failure to obtain such license, authorization, consent or approval
would not have an adverse effect on (i) its ability to perform its obligations
under, or the enforceability of, any Transaction Document, (ii) its business or
financial condition, (iii) the interests of the Agent or any Purchaser under any
Transaction Document or (iv) the enforceability or collectibility of any
Receivable.

(b) Corporate Authorization and No Contravention. The execution, delivery and
performance by the Seller and the Originator of each Transaction Document to
which it is a party (i) are within its corporate powers, (ii) have been duly
authorized by all necessary corporate action, (iii) do not contravene or
constitute a default under (A) any applicable law, rule or regulation, (B) its
or any Subsidiary's charter or by-laws or (C) any agreement, order or other
instrument to which it or any Subsidiary is a party or its property is subject
and (iv) will not result in any Adverse Claim on any Receivable or Collection or
give cause for the acceleration of any indebtedness of the Seller, the
Originator or any Subsidiary.

(c) No Consent Required. Other than the filing of the Purchase Agreement with
the Indiana Utility Regulatory Commission, no approval, authorization or other
action by, or filings with, any Governmental Authority (including, without
limitation, any approval, authorization, consent, license, or exemption of, or
filing with, any federal or state utility authority, or other regulatory
authority having jurisdiction) or other Person is required in connection with
the execution, delivery and performance by the Seller or the Originator of any
Transaction Document or any transaction contemplated thereby.

(d) Binding Effect. Each Transaction Document to which the Seller or the
Originator is a party constitutes the legal, valid and binding obligation of
such Person enforceable against that Person in accordance with its terms except
as limited by bankruptcy, insolvency, or other similar laws of general
application relating to or affecting the enforcement of creditors' rights
generally and subject to general principles of equity.

(e) Perfection of Ownership Interest. Immediately preceding its sale of
Receivables to the Seller, the Originator was the owner of, and effectively
sold, such Receivables to the Seller, free and clear of any Adverse Claim. The
Seller owns the Receivables free of any Adverse Claim other than the interests
of the Purchasers (through the Agent) therein that are created hereby, and each
Purchaser shall at all times have a valid undivided percentage ownership
interest, which shall be a first priority perfected security interest for
purposes of Article 9 of the applicable Uniform Commercial Code, in the
Receivables and Collections to the extent of its Purchase Interest then in
effect.

(f) Accuracy of Information. All information furnished by the Seller, the
Originator or any Affiliate of either such Person to the Agent or any Purchaser
in connection with any Transaction Document, or any transaction contemplated
thereby, is true and accurate in all material respects (and is not incomplete by
omitting any information necessary to prevent such information from being
materially misleading).

(g) No Actions, Suits. There are no actions, suits or other proceedings, except
as set forth on Schedule III attached hereto, (including matters relating to
environmental liability and utility or other regulatory matters) pending or
threatened against or affecting the Seller, the Originator or any Subsidiary, or
any of their respective properties, that (i) if adversely determined
(individually or in the aggregate), may reasonably be expected to have a
material adverse effect on the financial condition of the Seller, the Originator
or any Subsidiary or on the collectibility of the Receivables or (ii) involve
any Transaction Document or any transaction contemplated thereby. None of the
Seller, the Originator or any Subsidiary is in default of any contractual
obligation or in violation of any order, rule or regulation of any Governmental
Authority, which default or violation may have a material adverse effect upon
(i) the financial condition of the Seller, the Originator and the Subsidiaries
taken as a whole or (ii) the collectibility of the Receivables.

(h) No Material Adverse Change. Since December 31, 2003, there has been no
material adverse change in the collectibility of the Receivables or the
Seller's, the Originator's or any Subsidiary's (i) financial condition,
business, operations or prospects or (ii) ability to perform its obligations
under any Transaction Document.

(i) Credit and Collection Policy. Each of the Seller and the Originator has
complied in all material respects with the Credit and Collection Policy in
regard to each Receivable.

(j) Accuracy of Exhibits; Lock-Box Arrangements. All information on Exhibits D
and E (listing offices and names of the Seller and the Originator and where they
maintain Records and all the Subsidiaries of the Originator) is true and
complete, subject to any changes permitted by, and notified to the Agent in
accordance with, Article V. At all times after any Lock-Box is established
pursuant to Section 5.1(i) following the occurrence of a Lock-Box Event, the
Seller shall have delivered a copy of all Lock-Box Agreements to the Agent. At
no time after the occurrence of a Lock-Box Event shall the Seller grant or
permit to exist any interest of a Person other than Seller and Agent in any
Lock-Box or Lock-Box Account and, upon delivery to a Lock- Box Bank of the
related Lock-Box Letter, the Agent will have exclusive ownership and control of
the Lock-Box Account at such Lock-Box Bank.

(k) Sales by the Originator. Each sale by the Originator to the Seller of an
interest in Receivables and their Collections has been made in accordance with
the terms of the Purchase Agreement, including the payment by the Seller to the
Originator of the purchase price described in the Purchase Agreement. Each such
sale has been made for "reasonably equivalent value" (as such term is used in
Section 548 of the Bankruptcy Code) and not for or on account of "antecedent
debt" (as such term is used in Section 547 of the Bankruptcy Code) owed by the
Originator to the Seller.

Article V

Covenants

Section 5.1. Covenants of the Seller

. The Seller hereby covenants and agrees to comply with the following covenants
and agreements, unless the Agent (with the consent of the Instructing Group)
shall otherwise consent:



(a) Financial Reporting. The Seller will, and will cause the Originator and each
Subsidiary to, maintain a system of accounting established and administered in
accordance with GAAP and will furnish to the Agent and each Purchaser:

(i) Annual Financial Statements. Within 120 days after each fiscal year of the
Originator copies of (A) its annual audited financial statements (including a
consolidated balance sheet, consolidated statement of income and retained
earnings and statement of cash flows, with related footnotes) certified by
independent certified public accountants satisfactory to the Agent (which
accountants shall have acknowledged the reliance of the Agent and the Purchasers
on the financial statements audited by such accountants) and prepared on a
consolidated basis in conformity with GAAP, and (B) for the Seller its annual
balance sheet and annual profit and loss statement certified by a Designated
Financial Officer thereof, in each case prepared on a consolidated basis in
conformity with GAAP as of the close of such fiscal year for the year then
ended;

(ii) Quarterly Financial Statements. Within 45 days after each (except the last)
fiscal quarter of each fiscal year of the Originator, copies of (A) its
unaudited financial statements (including at least a consolidated balance sheet
as of the close of such quarter and statements of earnings and sources and
applications of funds for the period from the beginning of the fiscal year to
the close of such quarter) certified by a Designated Financial Officer and
prepared in a manner consistent with the financial statements described in part
(A) of clause (i) of this Section 5.l(a) and (B) for the Seller its quarterly
balance sheet and profit and loss statement for the period from the beginning of
such fiscal year to the close of such quarter, in each case certified by a
Designated Financial Officer thereof and prepared in a manner consistent with
part (B) of clause (i) of Section 5.1(a);

(iii) Officer's Certificate. Each time financial statements are furnished
pursuant to clause (i) or (ii) of Section 5.1(a), a compliance certificate (in
substantially the form of Exhibit G) signed by a Designated Financial Officer,
dated the date of such financial statements, and containing a computation of
each of the financial ratios and restrictions contained herein and in the
Indemnity Agreement;

(iv) Public Reports. Promptly upon becoming available, a copy of each report or
proxy statement filed by the Originator with the Securities Exchange Commission
or any securities exchange; and

(v) Other Information. With reasonable promptness, such other information
(including non-financial information) as may be requested by the Agent or any
Purchaser (with a copy of such request to the Agent).

(b) Notices. Immediately upon becoming aware of any of the following the Seller
will notify the Agent and provide a description of:

(i) Potential Termination Events. The occurrence of any Potential Termination
Event;

(ii) Representations and Warranties. The failure of any representation or
warranty herein to be true (when made or at any time thereafter) in any material
respect;

(iii) Downgrading. The downgrading, withdrawal or suspension of any rating by
any rating agency of any indebtedness of any Obligor with a Special Limit or of
the Originator;

(iv) Litigation; Proceedings The institution of any material action, suit, or
proceeding before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, affecting the
Originator, any Subsidiary or the collectibility or quality of the Receivables;

(v) Adverse Changes. Any material adverse change in the Seller's or Originator's
or any Subsidiary's condition, financial or otherwise, and an explanation
thereof and of the actions the Seller or Originator, as applicable, proposes to
take with respect thereto;

(vi) Changes in Business. Any change in, or proposed change in, the character of
the Seller's or the Originator's business that could impair the collectibility
or quality of any Receivable; or

(vii) Official Notices. Any and all notices, correspondence, warnings, guidance
or other written materials specifically directed at the Seller or Originator or
any Subsidiary which have a material impact on the Seller's or Originator's
ability to carry out its businesses as presently conducted and which include,
but shall not be limited to, any directives, compliance requirements or
enforcement requirements received from any Governmental Authority in connection
with the property owned or leased by Borrower or any Subsidiary, the substances
contained therein, or the equipment or operations of the Seller, the Originator
or any Subsidiary in connection therewith.

If the Agent receives such a notice, the Agent shall promptly give notice
thereof to each Purchaser and, until Windmill has no Investment after the
Windmill Termination Date, to each CP Dealer and each Rating Agency.



(c) Conduct of Business. The Seller will perform, and will cause the Originator
and each Subsidiary to perform, all actions necessary to remain duly
incorporated, validly existing and in good standing in its jurisdiction of
incorporation and to maintain all requisite authority to conduct its business in
each jurisdiction in which it conducts business.





(d) Compliance with Laws. The Seller will comply, and will cause the Originator
and each Subsidiary to comply, with all laws, regulations, judgments and other
directions or orders imposed by any Governmental Authority to which such Person
or any Receivable or Collection may be subject, except, for purposes of
determining whether a Potential Termination Event exists but not for purposes of
determining the Seller's obligations under Section 1.5(b) to remit Deemed
Collections for each affected Receivable, to the extent such failure to comply
would not have a material adverse effect on the collectibility of any material
amount of Receivables and would not have a material adverse effect on the
Seller, the Originator or any material portion of the properties of either such
Person.





(e) Furnishing Information and Inspection of Records. The Seller will furnish to
the Agent and the Purchasers such information concerning the Receivables as the
Agent or a Purchaser may request. The Seller will, and will cause the Originator
to, permit, at any time during regular business hours, the Agent or any
Purchaser (or any representatives thereof) (i) to examine and make copies of all
Records, (ii) to visit the offices and properties of the Seller or Originator
for the purpose of examining the Records and (iii) to discuss matters relating
hereto with any of the Seller's or the Originator's officers, directors,
employees or independent public accountants having knowledge of such matters.
Once a year, the Agent may (at the expense of the Seller) have an independent
public accounting firm conduct an audit of the Records or make test
verifications of the Receivables and Collections.





(f) Keeping Records. (i) The Seller will, and will cause the Originator to, have
and maintain (A) administrative and operating procedures (including an ability
to recreate Records if originals are destroyed), (B) adequate facilities,
personnel and equipment and (C) all Records and other information necessary or
advisable for collecting the Receivables (including Records adequate to permit
the immediate identification of each new Receivable and all Collections of, and
adjustments to, each existing Receivable). The Seller will give the Agent prior
notice of any material change in such administrative and operating procedures.



(ii) The Seller will, (A) at all times from and after the date hereof, clearly
and conspicuously mark its computer and master data processing books and records
with a legend describing the Agent's and the Purchasers' interest therein and
(B) upon the request of the Agent, so mark each contract relating to a
Receivable and deliver to the Agent all such contracts (including all multiple
originals of such contracts), with any appropriate endorsement or assignment, or
segregate (from all other receivables then owned or being serviced by the
Seller) the Receivables and all contracts relating to each Receivable and hold
in trust and safely keep such contracts so legended in separate filing cabinets
or other suitable containers at such locations as the Agent may specify.

(g) Perfection. (i) The Seller will, and will cause the Originator to, at its
expense, promptly execute and deliver all instruments and documents and take all
action necessary or requested by the Agent (including the execution and filing
of financing or continuation statements, amendments thereto or assignments
thereof) to enable the Agent to exercise and enforce all its rights hereunder
and to vest and maintain vested in the Agent a valid, first priority perfected
security interest in the Receivables, the Collections, the Purchase Agreement,
and proceeds thereof free and clear of any Adverse Claim (and a perfected
ownership interest in the Receivables and Collections to the extent of the Sold
Interest). The Agent will be permitted to sign and file any continuation
statements, amendments thereto and assignments thereof without the Seller's
signature.

(ii) The Seller will, and will cause the Originator to, only change its name,
identity or corporate structure or relocate its chief executive office or the
Records following at least thirty (30) days advance notice to the Agent and the
delivery to the Agent of all financing statements, instruments and other
documents (including direction letters) requested by the Agent.

(iii) The Seller and the Originator will each at all times maintain its chief
executive offices within a jurisdiction in the USA (other than in the states of
Florida, Maryland and Tennessee) in which Article 9 of the UCC is in effect. If
the Seller or the Originator moves its chief executive office to a location that
imposes Taxes, fees or other charges to perfect the Agent's and the Purchasers'
interests hereunder or the Seller's interests under the Purchase Agreement, the
Seller will pay all such amounts and any other costs or expenses incurred in
order to maintain the enforceability of the Transaction Documents, the Sold
Interest and the interests of the Agent and the Purchasers in the Receivables,
the Collections, the Purchase Agreement, and proceeds thereof.

(h) Performance of Duties. The Seller will perform, and will cause the
Originator, each Subsidiary and the Collection Agent (if an Affiliate) to
perform, its respective duties or obligations in accordance with the provisions
of each of the Transaction Documents. The Seller (at its expense) will, and will
cause the Originator to, (i) fully and timely perform in all material respects
all agreements required to be observed by it in connection with each Receivable,
(ii) comply in all material respects with the Credit and Collection Policy, and
(iii) refrain from any action that may impair the rights of the Agent or the
Purchasers in the Receivables, any Collections, the Purchase Agreement or any
proceeds thereof.

(i) Payments on Receivables; Maintenance of Lock-Box Accounts After Lock-Box
Event. Within 45 days following the occurrence of a Lock-Box Event and the Agent
notifying the Seller that it directs the Seller to establish Lock-Box Accounts,
the Seller will establish and maintain one or more Lock-Box Accounts with one or
more Lock-Box Banks. Thereafter, the Seller will, and will cause the Originator
to, at all times instruct all Obligors to deliver payments on the Receivables to
a Lock-Box Account. At all times that any Lock-Box Accounts are established, if
any such payments on Receivables or other Collections are received by the Seller
or the Originator, it shall hold such payments in trust for the benefit of the
Agent and the Purchasers and promptly (but in any event within two Business Days
after receipt) remit such funds into a Lock- Box Account. The Seller will cause
each Lock-Box Bank to comply with the terms of each applicable Lock-Box Letter.
The Seller will not permit the funds of any Affiliate or other Person (except
Seller) to be deposited into any Lock-Box Account. If such funds are
nevertheless deposited into any Lock-Box Account, the Seller will promptly
identify such funds for segregation. Within 45 days following the occurrence of
a Lock-Box Event and the Agent notifying the Seller that it directs the Seller
to establish Lock-Box Accounts, the Seller shall identify to the Agent in
writing the name of each Lock-Box Bank and the number or other identifying
information for each Lock-Box and Lock-Box Account. In addition, within such
time period the Seller shall deliver to the Agent a fully executed Lock-Box
Letter from each Lock-Box Bank and any other documentation appropriate to
perfect a security interest in such Lock-Box Account. The Seller shall only add,
and shall only permit the Originator to add, a Lock-Box Bank, Lock-Box, or
Lock-Box Account to those initially identified to the Agent if the Agent has
received notice of such addition and a fully executed Lock-Box Letter from such
new Lock-Box Bank and any other documentation appropriate to perfect a security
interest in such Lock-Box Account. The Seller shall only terminate a Lock-Box
Bank or Lock-Box, or close a Lock-Box Account, upon 30 days advance notice to
the Agent. The Agent may require the Seller to establish Lock-Box Accounts
pursuant to this Section 5.1(i) at any time a Lock-Box Event has occurred and is
continuing. No delay in imposing such requirement shall limit or otherwise
affect the Agent's right to require Lock-Box Accounts at any time a Lock-Box
Event exists and is continuing.

(j) Payments on Receivables at all Times. Regardless whether a Lock-Box Event
has occurred or any Lock-Box Account exists, the Seller shall not permit any
Collections to be commingled with funds of any other Person except to the extent
(i) such funds of the Seller are commingled with funds of the Originator or
another Affiliate of Seller, (ii) the Originator or such Affiliate is prohibited
from using any Collections or other funds of the Seller, (iii) there is clear
identification of the funds of the Seller and (iv) there is a formal settlement
procedure for the prompt remittance of funds to the Seller or, if a Lock-Box
Account has been established, to a Lock-Box Account. Following the occurrence of
a Lock-Box Event, the Seller shall not permit the funds of any other Person to
become commingled with Collections or other funds to which the Agent or any
Purchaser is entitled.

(k) Sales and Adverse Claims Relating to Receivables. The Seller will not, and
will not permit the Originator to, (by operation of law or otherwise) dispose of
or otherwise transfer, or create or suffer to exist any Adverse Claim upon, any
Receivables, Collections, or the Purchase Agreement.

(l) Extension or Amendment of Receivables. Except as otherwise permitted in
Section 3.2(b) and then subject to Section 1.5, the Seller will not, and will
not permit the Originator to, extend, amend, rescind or cancel any Receivable
without the consent of the Agent, which consent the Agent shall provide if so
directed by the Instructing Group.

(m) Change in Business or Credit and Collection Policy. The Seller will not, and
will not permit the Originator to, make any material change in the character of
its business or in its Credit and Collection Policy without the consent of the
Agent, which consent the Agent shall provide if so directed by the Instructing
Group.

(n) Accounting for Sale. Except as provided in Section 9.9, the Seller will not,
and will not permit the Originator to, account for, or otherwise treat, the
transactions contemplated hereby other than as a sale of Receivables or
inconsistent with the Agent's ownership interest in the Receivables and
Collections.

Article VI

Indemnification

Section 6.1. Indemnities by the Seller. Without limiting any other rights any
such Person may have hereunder or under applicable law, the Seller hereby
indemnifies and holds harmless, on an after-Tax basis, the Agent and each
Purchaser and their respective officers, directors, agents and employees (each
an "Indemnified Party") from and against any and all damages, losses, claims,
liabilities, penalties, Taxes, costs and expenses (including attorneys' fees and
court costs) (all of the foregoing collectively, the "Indemnified Losses") at
any time imposed on or incurred by any Indemnified Party arising out of or
otherwise relating to any Transaction Document, the transactions contemplated
thereby or the acquisition of any portion of the Sold Interest, or any action
taken or omitted by any of the Indemnified Parties in connection therewith
(including any action taken by the Agent as attorney-in-fact for the Seller
pursuant to Section 3.5(b)), excluding only Indemnified Losses to the extent
(a) a final judgment of a court of competent jurisdiction holds such Indemnified
Losses resulted solely from gross negligence or willful misconduct of the
Indemnified Party seeking indemnification, (b) solely due to the credit risk of
the Obligor and for which reimbursement would constitute recourse to the Seller
or the Collection Agent for uncollectible Receivables or (c) such Indemnified
Losses include Taxes on, or measured by, the overall net income of the Agent or
any Purchaser computed in accordance with the Intended Tax Characterization;
provided, however, that nothing contained in this sentence shall limit the
liability of the Seller or the Collection Agent or limit the recourse of the
Agent and each Purchaser to the Seller or the Collection Agent for any amounts
otherwise specifically provided to be paid by the Seller or the Collection Agent
hereunder. Without limiting the foregoing indemnification, the Seller shall
indemnify each Indemnified Party for Indemnified Losses (including losses in
respect of uncollectible Receivables, regardless for these specific matters
whether reimbursement therefor would constitute recourse to the Seller or the
Collection Agent, but otherwise subject to the limitations in clauses (a) - (c)
of the preceding sentence) relating to or resulting from:

(i) any representation or warranty made by the Seller, the Originator or the
Collection Agent (or any employee or agent of the Seller, the Originator or the
Collection Agent) under or in connection with this Agreement, any Periodic
Report or any other information or report delivered by the Seller, the
Originator or the Collection Agent pursuant hereto having been false or
incorrect in any material respect when made or deemed made;

(ii) the failure by the Seller, the Originator, or the Collection Agent to
comply with any applicable law, rule or regulation related to any Receivable, or
the nonconformity of any Receivable with any such applicable law, rule or
regulation;

(iii) the failure of the Seller to vest and maintain vested in the Agent, for
the benefit of the Purchasers, a perfected ownership or security interest in the
Sold Interest and the property conveyed pursuant to Section 1.1(e) and
Section 1.8, free and clear of any Adverse Claim;

(iv) any commingling of funds to which the Agent or any Purchaser is entitled
hereunder with any other funds;

(v) any failure of a Lock-Box Bank to comply with the terms of the applicable
Lock-Box Letter;

(vi) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable, or any other
claim resulting from the sale or lease of goods or the rendering of services
related to such Receivable or the furnishing or failure to furnish any such
goods or services or other similar claim or defense not arising from the
financial inability of any Obligor to pay undisputed indebtedness;

(vii) any failure of the Seller, the Originator, or any Affiliate of either
thereof, to perform its duties or obligations in accordance with the provisions
of this Agreement or any other Transaction Document to which such Person is a
party (as a Collection Agent or otherwise);

(viii) any action taken by the Agent as attorney-in-fact for the Seller pursuant
to Section 3.5(b); or

(ix) any environmental liability claim, products liability claim or personal
injury or property damage suit or other similar or related claim or action of
whatever sort arising out of or in connection with any Receivable or any other
suit, claim or action of whatever sort relating to any of the Transaction
Documents.

Section 6.2. Increased Cost and Reduced Return. By way of clarification, and not
of limitation, of Section 6.1, if the adoption of any applicable law, rule or
regulation, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by any Windmill Funding
Source, the Agent or any Purchaser (collectively, the "Funding Parties") with
any request or directive (whether or not having the force of law) of any such
Governmental Authority (a "Regulatory Change") (a) subjects any Funding Party to
any charge or withholding on or in connection with a Funding Agreement or this
Agreement (collectively, the "Funding Documents") or any Receivable, (b) changes
the basis of taxation of payments to any of the Funding Parties of any amounts
payable under any of the Funding Documents (except for changes in the rate of
Tax on the overall net income of such Funding Party), (c) imposes, modifies or
deems applicable any reserve, assessment, insurance charge, special deposit or
similar requirement against assets of, deposits with or for the account of, or
any credit extended by, any of the Funding Parties, (d) has the effect of
reducing the rate of return on such Funding Party's capital to a level below
that which such Funding Party could have achieved but for such adoption, change
or compliance (taking into consideration such Funding Party's policies
concerning capital adequacy) or (e) imposes any other condition, and the result
of any of the foregoing is (x) to impose a cost on, or increase the cost to, any
Funding Party of its commitment under any Funding Document or of purchasing,
maintaining or funding any interest acquired under any Funding Document, (y) to
reduce the amount of any sum received or receivable by, or to reduce the rate of
return of, any Funding Party under any Funding Document or (z) to require any
payment calculated by reference to the amount of interests held or amounts
received by it hereunder, then, upon demand by the Agent, the Seller shall pay
to the Agent for the account of the Person such additional amounts as will
compensate the Agent or such Purchaser (or, in the case of Windmill, will enable
Windmill to compensate any Windmill Funding Source) for such increased cost or
reduction.

Section 6.3. Other Costs and Expenses. Also by way of clarification, and not of
limitation, of Section 6.1, the Seller shall pay to the Agent on demand all
costs and expenses in connection with (a) the preparation, execution, delivery
and administration (including amendments of any provision) of the Transaction
Documents, (b) the sale of the Sold Interest, (c) the perfection of the Agent's
rights in the Receivables, the Collections, the Purchase Agreement and any
Lock-Box Account, (d) the enforcement by the Agent or the Purchasers of the
obligations of the Seller under the Transaction Documents or of any Obligor
under a Receivable and (e) the maintenance by the Agent of the Lock-Boxes and
Lock-Box Accounts, including fees, costs and expenses of legal counsel for the
Agent and Windmill relating to any of the foregoing or to advising the Agent,
Windmill and any Windmill Funding Source about its rights and remedies under any
Transaction Document or any related Funding Agreement and all costs and expenses
(including counsel fees and expenses) of the Agent, each Purchaser and each
Windmill Funding Source in connection with the enforcement of the Transaction
Documents or any Funding Agreement and in connection with the administration of
the Transaction Documents following a Termination Event. The Seller shall
reimburse the Agent and Windmill for the cost of the Agent's or Windmill's
auditors (which may be employees of such Person) auditing the books, records and
procedures of the Seller. The Agent and Windmill do not contemplate conducting
such an audit more than once a year unless the Agent in good faith deems more
frequent audits advisable as a result of changed circumstances. The Seller shall
reimburse Windmill for any amounts Windmill must pay to any Windmill Funding
Source pursuant to any Funding Agreement on account of any Tax. The Seller shall
reimburse Windmill on demand for all other costs and expenses incurred by
Windmill or any shareholder of Windmill in connection with the Transaction
Documents or the transactions contemplated thereby, including the cost of
auditing Windmill's books by certified public accountants, the cost of the
Ratings and the fees and out-of-pocket expenses of counsel of the Agent,
Windmill or any shareholder, or administrator, of Windmill for advice relating
to Windmill's operation to the extent related to the Transaction Documents or
the transactions contemplated thereby.

Section 6.4. Withholding Taxes. (a) All payments made by the Seller hereunder
shall be made without withholding for or on account of any present or future
taxes (other than overall net income taxes on the recipient). If any such
withholding is so required, the Seller shall make the withholding, pay the
amount withheld to the appropriate authority before penalties attach thereto or
interest accrues thereon and pay such additional amount as may be necessary to
ensure that the net amount actually received by each Purchaser and the Agent
free and clear of such taxes (including such taxes on such additional amount) is
equal to the amount that Purchaser or the Agent (as the case may be) would have
received had such withholding not been made. If the Agent or any Purchaser pays
any such taxes, penalties or interest the Seller shall reimburse the Agent or
such Purchaser for that payment on demand. If the Seller pays any such taxes,
penalties or interest, it shall deliver official tax receipts evidencing that
payment or certified copies thereof to the Purchaser or Agent on whose account
such withholding was made (with a copy to the Agent if not the recipient of the
original) on or before the thirtieth day after payment.

(b) Before the first date on which any amount is payable hereunder for the
account of any Purchaser not incorporated under the laws of the USA such
Purchaser shall deliver to the Seller and the Agent each two (2) duly completed
copies of United States Internal Revenue Service Form W-8BEN or W-8ECI (or
successor applicable form) certifying that such Purchaser is entitled to receive
payments hereunder without deduction or withholding of any United States federal
income taxes. Each such Purchaser shall replace or update such forms when
necessary to maintain any applicable exemption and as requested by the Agent or
the Seller.

Section 6.5. Payments and Allocations. If any Person seeks compensation pursuant
to this Article VI, such Person shall deliver to the Seller and the Agent a
certificate setting forth the amount due to such Person, a description of the
circumstance giving rise thereto and the basis of the calculations of such
amount, which certificate shall be conclusive absent manifest error. The Seller
shall pay to the Agent (for the account of such Person) the amount shown as due
on any such certificate within 10 Business Days after receipt of the notice.

Article VII

Conditions Precedent

Section 7.1. Conditions to Closing. This Agreement shall become effective on the
first date all conditions in this Section 7.1 are satisfied. On or before such
date, the Seller shall deliver to the Agent the following documents in form,
substance and quantity acceptable to the Agent:

(a) A Certificate of the Secretary of the Seller and of the Secretary of the
Originator each certifying (i) the resolutions of such Person's board of
directors approving each Transaction Document to which it is a party, (ii) the
name, signature, and authority of each officer who executes on such Person's
behalf a Transaction Document (on which certificate the Agent and each Purchaser
may conclusively rely until a revised certificate is received), (iii) such
Person's certificate or articles of incorporation certified by the Secretary of
State of its state of incorporation, (iv) a copy of such Person's by-laws and
(v) good standing certificates issued by the Secretaries of State of each
jurisdiction where such Person has material operations.

(b) Such other approvals, opinions or documents as the Agent or Windmill may
request.

Section 7.2. Conditions to Each Purchase. The obligation of each Liquidity
Provider to make any Purchase, and the right of the Seller to request or accept
any Purchase, are subject to the conditions (and each Purchase shall evidence
the Seller's representation and warranty that clauses (a)-(e) of this
Section 7.2 have been satisfied) that on the date of such Purchase before and
after giving effect to the Purchase:

(a) no Potential Termination Event shall then exist or shall occur as a result
of the Purchase;

(b) the Liquidity Termination Date has not occurred;

(c) after giving effect to the application of the proceeds of such Purchase,
(x) the outstanding Matured Aggregate Investment would not exceed the Aggregate
Commitment and (y) the outstanding Aggregate Investment would not exceed the
Purchase Limit;

(d) the representations and warranties in Section 4.1 are true and correct in
all material respects on and as of such date (except to the extent such
representations and warranties relate solely to an earlier date and then as of
such earlier date);

(e) each of the Seller and the Originator is in full compliance with the
Transaction Documents (including all covenants and agreements in Article V); and

(f) all legal matters related to the Purchase are satisfactory to the
Purchasers.

Nothing in this Section 7.2 limits the obligations (including those in the
Transfer Agreement) of each Liquidity Provider to Windmill.

Article VIII

The Agent

Section 8.1. Appointment and Authorization. Each Purchaser hereby irrevocably
designates and appoints ABN AMRO Bank N.V. as the "Agent" hereunder and
authorizes the Agent to take such actions and to exercise such powers as are
delegated to the Agent hereby and to exercise such other powers as are
reasonably incidental thereto. The Agent shall hold, in its name, for the
benefit of each Purchaser, the Purchase Interest of the Purchaser. The Agent
shall not have any duties other than those expressly set forth herein or any
fiduciary relationship with any Purchaser, and no implied obligations or
liabilities shall be read into this Agreement, or otherwise exist, against the
Agent. The Agent does not assume, nor shall it be deemed to have assumed, any
obligation to, or relationship of trust or agency with, the Seller.
Notwithstanding any provision of this Agreement or any other Transaction
Document, in no event shall the Agent ever be required to take any action which
exposes the Agent to personal liability or which is contrary to the provision of
any Transaction Document or applicable law.

Section 8.2. Delegation of Duties. The Agent may execute any of its duties
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

Section 8.3. Exculpatory Provisions. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted
(i) with the consent or at the direction of the Instructing Group or (ii) in the
absence of such Persons gross negligence or willful misconduct. The Agent shall
not be responsible to any Purchaser or other Person for any recitals,
representations, warranties or other statements made by the Seller, the
Originator or any of their Affiliates, (ii) the value, validity, effectiveness,
genuineness, enforceability or sufficiency of any Transaction Document,
(iii) any failure of the Seller, the Originator or any of their Affiliates to
perform any obligation or (iv) the satisfaction of any condition specified in
Article VII. The Agent shall not have any obligation to any Purchaser to
ascertain or inquire about the observance or performance of any agreement
contained in any Transaction Document or to inspect the properties, books or
records of the Seller, the Originator or any of their Affiliates.

Section 8.4. Reliance by Agent. The Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document, other writing
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person and upon advice and statements of
legal counsel (including counsel to the Seller), independent accountants and
other experts selected by the Agent. The Agent shall in all cases be fully
justified in failing or refusing to take any action under any Transaction
Document unless it shall first receive such advice or concurrence of the
Purchasers, and assurance of its indemnification, as it deems appropriate.

Section 8.5. Assumed Payments. Unless the Agent shall have received notice from
the applicable Purchaser before the date of any Put or of any Incremental
Purchase that such Purchaser will not make available to the Agent the amount it
is scheduled to remit as part of such Put or Incremental Purchase, the Agent may
assume such Purchaser has made such amount available to the Agent when due (an
"Assumed Payment") and, in reliance upon such assumption, the Agent may (but
shall have no obligation to) make available such amount to the appropriate
Person. If and to the extent that any Purchaser shall not have made its Assumed
Payment available to the Agent, such Purchaser (and the Seller in the case of
any Incremental Purchase) hereby agrees to pay the Agent forthwith on demand
such unpaid portion of such Assumed Payment up to the amount of funds actually
paid by the Agent, together with interest thereon for each day from the date of
such payment by the Agent until the date the requisite amount is repaid to the
Agent, at a rate per annum equal to the Federal Funds Rate plus 2%.

Section 8.6. Notice of Termination Events. The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Potential Termination Event unless
the Agent has received notice from any Purchaser or the Seller stating that a
Potential Termination Event has occurred hereunder and describing such Potential
Termination Event. The Agent shall take such action concerning a Potential
Termination Event as may be directed by the Instructing Group (or, if required
for such action, all of the Purchasers), but until the Agent receives such
directions, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, as the Agent deems advisable and in the best
interests of the Purchasers.

Section 8.7. Non-Reliance on Agent and Other Purchasers. Each Purchaser
expressly acknowledges that neither the Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Agent hereafter
taken, including any review of the affairs of the Seller or the Originator,
shall be deemed to constitute any representation or warranty by the Agent. Each
Purchaser represents and warrants to the Agent that, independently and without
reliance upon the Agent or any other Purchaser and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Seller,
the Originator, and the Receivables and its own decision to enter into this
Agreement and to take, or omit, action under any Transaction Document. The Agent
shall deliver each month to any Purchaser that so requests a copy of the
Periodic Report(s) received covering the preceding calendar month. Except for
items specifically required to be delivered hereunder, the Agent shall not have
any duty or responsibility to provide any Purchaser with any information
concerning the Seller, the Originator or any of their Affiliates that comes into
the possession of the Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

Section 8.8. Agent and Affiliates. The Agent and its Affiliates may extend
credit to, accept deposits from and generally engage in any kind of business
with the Seller, the Originator or any of their Affiliates and, in its roles as
a Liquidity Provider, ABN AMRO may exercise or refrain from exercising its
rights and powers as if it were not the Agent. The parties acknowledge that ABN
AMRO acts as agent for Windmill and subagent for Windmill's management company
in various capacities, as well as providing credit facilities and other support
for Windmill not contained in the Transaction Documents.

Section 8.9. Indemnification. Each Liquidity Provider shall indemnify and hold
harmless the Agent and its officers, directors, employees, representatives and
agents (to the extent not reimbursed by the Seller or the Originator and without
limiting the obligation of the Seller or the Originator to do so), ratably in
accordance with its Ratable Share from and against any and all liabilities,
obligations, losses, damages, penalties, judgments, settlements, costs, expenses
and disbursements of any kind whatsoever (including in connection with any
investigative or threatened proceeding, whether or not the Agent or such Person
shall be designated a party thereto) that may at any time be imposed on,
incurred by or asserted against the Agent or such Person as a result of, or
related to, any of the transactions contemplated by the Transaction Documents or
the execution, delivery or performance of the Transaction Documents or any other
document furnished in connection therewith (but excluding any such liabilities,
obligations, losses, damages, penalties, judgments, settlements, costs, expenses
or disbursements resulting solely from the gross negligence or willful
misconduct of the Agent or such Person as finally determined by a court of
competent jurisdiction).

Section 8.10. Successor Agent. The Agent may, upon at least five (5) days notice
to the Seller and each Purchaser, resign as Agent. Such resignation shall not
become effective until a successor agent is appointed by an Instructing Group
and has accepted such appointment. Upon such acceptance of its appointment as
Agent hereunder by a successor Agent, such successor Agent shall succeed to and
become vested with all the rights and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under the
Transaction Documents. After any retiring Agent's resignation hereunder, the
provisions of Article VI and this Article VIII shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Agent.

Article IX

Miscellaneous

Section 9.1. Termination. Windmill shall cease to be a party hereto when the
Windmill Termination Date has occurred, Windmill holds no Investment and all
amounts payable to it hereunder have been indefeasibly paid in full. This
Agreement shall terminate following the Liquidity Termination Date when no
Investment is held by a Purchaser and all other amounts payable hereunder have
been indefeasibly paid in full, but the rights and remedies of the Agent and
each Purchaser concerning any representation, warranty or covenant made, or
deemed to be made, by the Seller and under Article VI and Section 8.9 shall
survive such termination.

Section 9.2. Notices. Unless otherwise specified, all notices and other
communications hereunder shall be in writing (including by telecopier or other
facsimile communication), given to the appropriate Person at its address or
telecopy number set forth on the signature pages hereof or at such other address
or telecopy number as such Person may specify, and effective when received at
the address specified by such Person. Each party hereto, however, authorizes the
Agent to act on telephone notices of Purchases, Puts, and Discount Rate and
Tranche Period selections from any person the Agent in good faith believes to be
acting on behalf of the relevant party and, at the Agent's option, to tape
record any such telephone conversation. Each party hereto agrees to deliver
promptly to the Agent a confirmation of each telephone notice given or received
by such party (signed by an authorized officer of such party), but the absence
of such confirmation shall not affect the validity of the telephone notice. The
Agent's records of all such conversations shall be deemed correct and, if the
confirmation of a conversation differs in any material respect from the action
taken by the Agent, the records of the Agent shall govern absent manifest error.
The number of days for any advance notice required hereunder may be waived
(orally or in writing) by the Person receiving such notice and, in the case of
notices to the Agent, the consent of each Person to which the Agent is required
to forward such notice.

Section 9.3. Payments and Computations. Notwithstanding anything herein to the
contrary, any amounts to be paid or transferred by the Seller or the Collection
Agent to, or for the benefit of, any Purchaser or any other Person shall be paid
or transferred to the Agent (for the benefit of such Purchaser or other Person).
The Agent shall promptly (and, if reasonably practicable, on the day it receives
such amounts) forward each such amount to the Person entitled thereto and such
Person shall apply the amount in accordance herewith. All amounts to be paid or
deposited hereunder shall be paid or transferred on the day when due in
immediately available Dollars (and, if due from the Seller or Collection Agent,
by 11:00 a.m. (Chicago time), with amounts received after such time being deemed
paid on the Business Day following such receipt). The Seller hereby authorizes
the Agent to debit the Seller Account for application to any amounts owed by the
Seller hereunder. The Seller shall, to the extent permitted by law, pay to the
Agent upon demand, for the account of the applicable Person, interest on all
amounts not paid or transferred by the Seller or the Collection Agent when due
hereunder at a rate equal to the Prime Rate plus 2%, calculated from the date
any such amount became due until the date paid in full. Any payment or other
transfer of funds scheduled to be made on a day that is not a Business Day shall
be made on the next Business Day, and any Discount Rate or interest rate
accruing on such amount to be paid or transferred shall continue to accrue to
such next Business Day. All computations of interest, fees, and Discount shall
be calculated for the actual days elapsed based on a 360 day year.

Section 9.4. Sharing of Recoveries. Each Purchaser agrees that if it receives
any recovery, through set-off, judicial action or otherwise, on any amount
payable or recoverable hereunder in a greater proportion than should have been
received hereunder or otherwise inconsistent with the provisions hereof, then
the recipient of such recovery shall purchase for cash an interest in amounts
owing to the other Purchasers (as return of Investment or otherwise), without
representation or warranty except for the representation and warranty that such
interest is being sold by each such other Purchaser free and clear of any
Adverse Claim created or granted by such other Purchaser, in the amount
necessary to create proportional participation by the Purchasers in such
recovery (as if such recovery were distributed pursuant to Section 2.3). If all
or any portion of such amount is thereafter recovered from the recipient, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

Section 9.5. Right of Setoff. During a Termination Event, each Purchaser is
hereby authorized (in addition to any other rights it may have) to setoff,
appropriate and apply (without presentment, demand, protest or other notice
which are hereby expressly waived) any deposits and any other indebtedness held
or owing by such Purchaser (including by any branches or agencies of such
Purchaser) to, or for the account of, the Seller against amounts owing by the
Seller hereunder (even if contingent or unmatured).

Section 9.6. Amendments. Except as otherwise expressly provided herein, no
amendment or waiver hereof shall be effective unless signed by the Seller and
the Instructing Group. In addition, no amendment hereof shall, without the
consent of (a) all the Liquidity Providers, (i) extend the Liquidity Termination
Date or the date of any payment or transfer of Collections by the Seller to the
Collection Agent or by the Collection Agent to the Agent, (ii) reduce the rate
or extend the time of payment of Discount for any Eurodollar Tranche or Prime
Tranche, (iii) reduce or extend the time of payment of any fee payable to the
Liquidity Providers, (iv) except as provided herein, release, transfer or modify
any Liquidity Provider's Purchase Interest or change any Commitment, (v) amend
the definition of Required Liquidity Providers, Instructing Group, Termination
Event or Section 1.1, 1.2, 1.5, 1.7(a), 2.1, 2.2, 2.3, 7.2 or 9.6, Article VI,
or any provision of the Indemnity Agreement or any obligation of the Originator
thereunder, (vi) consent to the assignment or transfer by the Seller or the
Originator of any interest in the Receivables other than transfers under the
Transaction Documents or permit the Originator to transfer any of its
obligations under any Transaction Document except as expressly contemplated by
the terms of the Transaction Documents, or (vii) amend any defined term relevant
to the restrictions in clauses (i) through (vi) in a manner which would
circumvent the intention of such restrictions or (b) the Agent, amend any
provision hereof if the effect thereof is to affect the indemnities to, or the
rights or duties of, the Agent or to reduce any fee payable for the Agent's own
account. Notwithstanding the foregoing, the amount of any fee or other payment
due and payable from the Seller to the Agent (for its own account), Windmill may
be changed or otherwise adjusted solely with the consent of the Seller and the
party to which such payment is payable. Any amendment hereof shall apply to each
Purchaser equally and shall be binding upon the Seller, the Purchasers and the
Agent.

Section 9.7. Waivers. No failure or delay of the Agent or any Purchaser in
exercising any power, right, privilege or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right, privilege or remedy preclude any other or further exercise thereof or the
exercise of any other power, right, privilege or remedy. Any waiver hereof shall
be effective only in the specific instance and for the specific purpose for
which such waiver was given. After any waiver, the Seller, the Purchasers and
the Agent shall be restored to their former position and rights and any
Potential Termination Event waived shall be deemed to be cured and not
continuing, but no such waiver shall extend to (or impair any right consequent
upon) any subsequent or other Potential Termination Event. Any additional
Discount that has accrued after a Termination Event before the execution of a
waiver thereof, solely as a result of the occurrence of such Termination Event,
may be waived by the Agent at the direction of the Purchaser entitled thereto
or, in the case of Discount owing to the Liquidity Providers, of the Required
Liquidity Providers.

Section 9.8. Successors and Assigns; Participations; Assignments.

(a) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Except as otherwise provided herein, the Seller may not assign or transfer any
of its rights or delegate any of its duties without the prior consent of the
Agent and the Purchasers.

(b) Participations. Any Purchaser may sell to one or more Persons (each a
"Participant") participating interests in the interests of such Purchaser
hereunder. Such Purchaser shall remain solely responsible for performing its
obligations hereunder, and the Seller and the Agent shall continue to deal
solely and directly with such Purchaser in connection with such Purchaser's
rights and obligations hereunder. Each Participant shall be entitled to the
benefits of Article VI and shall have the right of setoff through its
participation in amounts owing hereunder to the same extent as if it were a
Purchaser hereunder, which right of setoff is subject to such Participant's
obligation to share with the Purchasers as provided in Section 9.4. A Purchaser
shall not agree with a Participant to restrict such Purchaser's right to agree
to any amendment hereto or to the Transfer Agreement, except amendments
described in clause (a) of Section 9.6.

(c) Assignments by Liquidity Providers. Any Liquidity Provider may assign to one
or more Persons ("Purchasing Liquidity Providers"), acceptable to the Agent in
its sole discretion, any portion of its Commitment as a Liquidity Provider
hereunder and under the Transfer Agreement and Purchase Interest pursuant to a
supplement hereto and to the Transfer Agreement (a "Transfer Supplement") in
form satisfactory to the Agent executed by each such Purchasing Liquidity
Provider, such selling Liquidity Provider and the Agent. Any such assignment by
a Liquidity Provider must be for an amount of at least Five Million Dollars.
Each Purchasing Liquidity Provider shall pay a fee of Three Thousand Dollars to
the Agent. Any partial assignment shall be an assignment of an identical
percentage of such selling Liquidity Provider's Investment and its Commitment as
a Liquidity Provider hereunder and under the Transfer Agreement. Upon the
execution and delivery to the Agent of the Transfer Supplement and payment by
the Purchasing Liquidity Provider to the selling Liquidity Provider of the
agreed purchase price, such selling Liquidity Provider shall be released from
its obligations hereunder and under the Transfer Agreement to the extent of such
assignment and such Purchasing Liquidity Provider shall for all purposes be a
Liquidity Provider party hereto and shall have all the rights and obligations of
a Liquidity Provider hereunder to the same extent as if it were an original
party hereto and to the Transfer Agreement with a Commitment as a Liquidity
Provider, an Investment and any related Assigned Windmill Settlement described
in the Transfer Supplement.

(d) Replaceable Liquidity Providers. If any Liquidity Provider (a "Replaceable
Liquidity Provider") shall (i) petition the Seller for any amounts under
Section 6.2 or (ii) cease to have a short-term debt rating of "A- 1+" by S&P and
"P-1" by Moody's, the Seller or Windmill may designate a replacement financial
institution (a "Replacement Liquidity Provider") acceptable to the Agent, in its
sole discretion, to which such Replaceable Liquidity Provider shall, subject to
its receipt of an amount equal to its Investment, any related Assigned Windmill
Settlement, and accrued Discount and fees thereon (plus, from the Seller, any
Early Payment Fee that would have been payable if such transferred Investment
had been paid on such date) and all amounts payable under Section 6.2, promptly
assign all of its rights, obligations and Liquidity Provider Commitment
hereunder and under the Transfer Agreement, together with all of its Purchase
Interest, and any related Assigned Windmill Settlement, to the Replacement
Liquidity Provider in accordance with Section 9.8(c).

(e) Assignment by Windmill. Each party hereto agrees and consents (i) to
Windmill's assignment, participation, grant of security interests in or other
transfers of any portion of, or any of its beneficial interest in, the Windmill
Purchase Interest and the Windmill Settlement and (ii) to the complete
assignment by Windmill of all of its rights and obligations hereunder to ABN
AMRO or any other Person, and upon such assignment Windmill shall be released
from all obligations and duties hereunder; provided, however, that Windmill may
not, without the prior consent of the Required Liquidity Providers, transfer any
of its rights under the Transfer Agreement to cause the Liquidity Providers to
purchase the Windmill Purchase Interest and the Windmill Settlement unless the
assignee (i) is a corporation whose principal business is the purchase of assets
similar to the Receivables, (ii) has ABN AMRO as its administrative agent and
(iii) issues commercial paper with credit ratings substantially comparable to
the Ratings. Windmill shall promptly notify each party hereto of any such
assignment. Upon such an assignment of any portion of Windmill's Purchase
Interest and the Windmill Settlement, the assignee shall have all of the rights
of Windmill hereunder relate to such Windmill Purchase Interest and Windmill
Settlement.

(f) Opinions of Counsel. If required by the Agent or to maintain the Ratings,
each Transfer Supplement must be accompanied by an opinion of counsel of the
assignee as to such matters as the Agent may reasonably request.

Section 9.9. Intended Tax Characterization.

It is the intention of the parties hereto that, for the purposes of all Taxes,
the transactions contemplated hereby shall be treated as a loan by the
Purchasers (through the Agent) to the Seller that is secured by the Receivables
(the "Intended Tax Characterization"). The parties hereto agree to report and
otherwise to act for the purposes of all Taxes in a manner consistent with the
Intended Tax Characterization. As provided in Section 5.1(g), the Seller hereby
grants to the Agent, for the ratable benefit of the Purchasers, a security
interest in all Receivables and Collections to secure the payment of all amounts
other than Investment owing hereunder and (to the extent of the Sold Interest)
to secure the repayment of all Investment.



Section 9.10

. Waiver of Confidentiality. The Seller hereby consents to the disclosure of any
nonpublic information relating to the Seller, any Affiliate, or the Transaction
Documents among the Agent and the Purchasers and by the Agent or the Purchasers
to (i) any officers, directors, members, managers, employees or outside
accountants, auditors or attorneys thereof, (ii) any prospective or actual
assignee or participant, (iii) any rating agency, surety, guarantor or credit or
liquidity enhancer to the Agent or any Purchaser, (iv) any entity organized to
purchase, or make loans secured by, financial assets for which ABN AMRO provides
managerial services or acts as an administrative agent, (v) Windmill's
administrator, management company, referral agents, issuing agents or
depositaries or CP Dealers and (vi) Governmental Authorities with appropriate
jurisdiction.



Section 9.11. Confidentiality of Agreement. Unless otherwise consented to by the
Agent, the Seller hereby will not disclose the contents of any Transaction
Document, or any other confidential or proprietary information furnished by the
Agent or any Purchaser, to any Person other than to its auditors and attorneys
or as required by applicable law. Notwithstanding any provision in the
Transaction Documents to the contrary, each party to the transactions
contemplated by the Transaction Document (and each employee, representative, or
other agent of each such party) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
and all materials of any kind (including opinions or other tax analyses) that
are provided to such party relating to such tax treatment and tax structure.

Section 9.12. Agreement Not to Petition. Each party hereto agrees, for the
benefit of the holders of the privately or publicly placed indebtedness for
borrowed money for Windmill, not, prior to the date which is one (1) year and
one (1) day after the payment in full of all such indebtedness, to acquiesce,
petition or otherwise, directly or indirectly, invoke, or cause Windmill to
invoke, the process of any Governmental Authority for the purpose of (a)
commencing or sustaining a case against Windmill under any federal or state
bankruptcy, insolvency or similar law (including the Federal Bankruptcy Code),
(b) appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official for Windmill, or any substantial part of
its property, or (c) ordering the winding up or liquidation of the affairs of
Windmill. The provisions of this Section 9.12 shall survive termination of this
Agreement.

Section 9.13. Excess Funds. Notwithstanding any provisions contained in this
Agreement to the contrary, Windmill shall not, and shall not be obligated to,
pay any amount pursuant to this Agreement unless (i) Windmill has received funds
which may be used to make such payment and which funds are not required to repay
its commercial paper notes when due and (ii) after giving effect to such
payment, either (x) Windmill could issue commercial paper notes to refinance all
of its outstanding commercial paper notes (assuming such outstanding commercial
paper notes matured at such time) in accordance with the program documents
governing Windmill's securitization program or (y) all of Windmill's commercial
paper notes are paid in full. Any amount which Windmill does not pay pursuant to
the operation of the preceding sentence shall not constitute a claim (as defined
in 101 of the United States Bankruptcy Code) against or corporate obligation of
Windmill for any such insufficiency unless and until Windmill satisfies the
provisions of clauses (i) and (ii) above. This Section shall survive the
termination of this Agreement.

Section 9.14. No Recourse. The obligations of Windmill, its management company,
its administrator and its referral agents (each a "Program Administrator") under
any Transaction Document or other document (each, a "Program Document") to which
a Program Administrator is a party are solely the corporate obligations of such
Program Administrator and no recourse shall be had for such obligations against
any Affiliate, director, officer, member, manager, employee, attorney or agent
of any Program Administrator.

Section 9.15. Limitation of Liability. No Person shall make a claim against the
Agent or any Purchaser (or their respective Affiliates, directors, officers,
members, managers, employees, attorneys or agents) for any special, indirect,
consequential or punitive damages under any claim for breach of contract or
other theory of liability in connection with the Transaction Documents or the
transactions contemplated thereby, and the Seller (for itself, the Collection
Agent and all other Persons claiming by or through the Seller) hereby waives any
claim for any such damages.

Section 9.16. Headings; Counterparts. Article and Section Headings in this
Agreement are for reference only and shall not affect the construction of this
Agreement. This Agreement may be executed by different parties on any number of
counterparts, each of which shall constitute an original and all of which, taken
together, shall constitute one and the same agreement.

Section 9.17. Cumulative Rights and Severability. All rights and remedies of the
Purchasers and Agent hereunder shall be cumulative and non-exclusive of any
rights or remedies such Persons have under law or otherwise. Any provision
hereof that is prohibited or unenforceable in any jurisdiction shall, in such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof and
without affecting such provision in any other jurisdiction.

Section 9.18. Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the internal laws (and not the
law of conflicts) of the State of Illinois. The Seller hereby submits to the
nonexclusive jurisdiction of the United States District Court for the Northern
District of Illinois and of any Illinois state court sitting in Chicago,
Illinois for purposes of all legal proceedings arising out of, or relating to,
the Transaction Documents or the transactions contemplated thereby. The Seller
hereby irrevocably waives, to the fullest extent permitted by law, any objection
it may now or hereafter have to the venue of any such proceeding and any claim
that any such proceeding has been brought in an inconvenient forum. Nothing in
this Section 9.18 shall affect the right of the Agent or any Purchaser to bring
any action or proceeding against the Seller or its property in the courts of
other jurisdictions.

Section 9.19.

Waiver of Trial by Jury. To the extent permitted by applicable law, each party
hereto irrevocably waives all right of trial by jury in any action, proceeding
or counterclaim arising out of, or in connection with, any transaction document
or any matter arising thereunder.



Section 9.20. Entire Agreement. The Transaction Documents constitute the entire
understanding of the parties thereto concerning the subject matter thereof. Any
previous or contemporaneous agreements, whether written or oral, concerning such
matters are superseded thereby.

Section 9.21. Elimination of Enhancer. From and after the date hereof, the
Enhancer shall no longer be a party to this Agreement and shall not have a
commitment hereunder.

Section 9.22. Original Agreement. This Agreement amends and replaces in its
entirety the Original Agreement. Reference to this specific Agreement need not
be made in any agreement, document, instrument, letter, certificate, the
Original Agreement itself, or any communication issued or made pursuant to or
with respect to the Original Agreement, any reference to the Original Agreement
being sufficient to refer to the Original Agreement as amended and restated
hereby.

 

In Witness Whereof, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

ABN AMRO Bank N.V., as the Agent ABN AMRO Bank N.V., as a Liquidity Provider

By: ________________________________ By:

Title: Title:

By: ________________________________ By:

Title: Title:

Address: Structured Finance, Address: 135 South LaSalle Street

Asset Securitization Chicago, Illinois 60603

135 South LaSalle Street Attention: Administrator-Windmill

Chicago, Illinois 60603 Telephone: (312) 904-6263

Attention: Purchaser Agent- Telecopy: (312) 904-4350

Windmill

Telephone: (312) 904-6263

Telecopy: (312) 904-4350

 

Windmill Funding Corporation

 

By:

Title:

Address  c/o Global Securitization Services, LLC

114 West 47th Street, Suite 1715

New York, New York 10036

Attention: Andrew L. Stidd

Telephone: (212) 302-5151

Telecopy: (212) 302-8767

with a copy to:

Address: Structured Finance,

Asset Securitization

135 South LaSalle Street

Chicago, Illinois 60603

Attention: Administrator-Windmill

Telephone: (312) 904-6263

Telecopy: (312) 904-4350



IPL Funding Corporation

By:

Title:

Address: One Monument Circle

Suite 413

Indianapolis, Indiana 46204

Attention: Connie Horwitz, Treasurer

Telephone: (317) 261-8670

Telecopy: (317) 630-0609

 

Consented and Agreed:

ABN AMRO Bank N.V., as the Enhancer

By:

Title:

By:

Title:

Address: Structured Finance, Asset

Asset Securitization

135 South LaSalle Street

Suite 725

Chicago, Illinois 60603

Telephone: (312) 904-6263

Telecopy: (312) 904-4350

 

Schedule I

Definitions

The following terms have the meanings set forth, or referred to, below:

"ABN AMRO"

means ABN AMRO Bank N.V. in its individual capacity and not in its capacity as
the Agent.



"Adverse Claim"

means, for any asset or property of a Person, a lien, security interest, charge,
mortgage, pledge, hypothecation, assignment or encumbrance, or any other right
or claim, in, of or on such asset or property in favor of any other Person,
except those in favor of the Agent.



"Affiliate"

means, for any Person, any other Person which, directly or indirectly, is in
control of, is controlled by, or is under common control with such Person. For
purposes of this definition, "control" means the power, directly or indirectly,
to either (i) vote ten percent (10%) or more of the securities having ordinary
voting power for the election of directors of a Person or (ii) cause the
direction of the management and policies of a Person.



"Agent"

is defined in the first paragraph hereof.



"Agent's Account"

means the Agent's account number 651042798550 at ABN AMRO or such other account
designated to the Seller and the Purchasers by the Agent.



"Aggregate Commitment"

means Fifty One Million Dollars ($51,000,000), as such amount may be reduced
pursuant to Section 1.6.



"Aggregate Investment"

means the sum of the Investments of all Purchasers.



"Allocated Commercial Paper"

means commercial paper notes issued by Windmill for a tenor and in an amount
specifically requested by any Person in connection with a Receivable Purchase
Facility.



"Assigned Windmill Settlement"

means, for each Liquidity Provider for any Put, the product of such Purchaser's
Purchased Percentage and the amount of the Windmill Settlement being transferred
pursuant to such Put.



"Bankruptcy Event"

means, for any Person, that (a) such Person makes a general assignment for the
benefit of creditors or any proceeding is instituted by or against such Person
seeking to adjudicate it bankrupt or insolvent, or seeking the liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee or other similar official for
it or any substantial part of its property or (b) such Person takes any
corporate action to authorize any such action.



"Break Funding Costs"

means for any Pool Funded Purchase Interest amounts payable to Windmill under
the applicable Receivables Purchase Facility in connection with any prepayment
or amortization if amounts payable thereunder in excess of the amount of the
investment or loan prepaid or amortized and accrued and unpaid interest or
discount thereon.



"Business Day"

means any day other than (a) a Saturday, Sunday or other day on which banks in
New York City or Chicago, Illinois are authorized or required to close, (b) a
holiday on the Federal Reserve calendar and, (c) solely for matters relating to
a Eurodollar Tranche, a day on which dealings in Dollars are not carried on in
the London interbank market.



"Charge-Off"

means any Receivable (a) that has or should have been (in accordance with the
Credit and Collection Policy) charged off or written off by the Seller or (b)
the Obligor on which has suffered a Bankruptcy Event.



"Collection"

means any amount paid, or deemed paid, on a Receivable, including from the
proceeds of collateral securing, or any guaranty of, such Receivable or by the
Seller under Section 1.5(b).



"Collection Agent"

is defined in Section 3.1(a).



"Commitment"

means, for each Liquidity Provider, the amount set forth on Schedule II, as
adjusted in accordance with Sections 1.6 and 9.8.



"Concentration Limit"

means, for any Obligor other than a Governmental Obligor, (i) for any such
Obligor other than an Obligor with a Special Limit, 3% of the Aggregate Net
Investment then outstanding, and (ii) for any such Obligor with a Special Limit,
such Special Limit.



"CP Dealer"

means, at any time, each Person Windmill then engages as a placement agent or
commercial paper dealer.



"CP Rate"

means, for any CP Tranche Period, a rate per annum equal to (a) the weighted
average of the rates at which commercial paper notes having a term equal to such
CP Tranche Period may be sold by any CP Dealer selected by Windmill, as agreed
between each such CP Dealer and Windmill, plus (b) on or after the occurrence of
a Termination Event, 2%. If such rate is a discount rate, the CP Rate shall be
the rate resulting from Windmill's converting such discount rate to an
interest-bearing equivalent rate. If Windmill determines that it is not able, or
that it is impractical, to issue commercial paper notes for any period of time,
then the CP Rate shall be the Prime Rate. The CP Rate shall include all costs
and expenses to Windmill of issuing the related commercial paper notes,
including all dealer commissions and note issuance costs in connection
therewith.



"Credit and Collection Policy"

means the Seller's credit and collection policy and practices relating to
Receivables attached hereto as Exhibit H.



"Deemed Collections"

is defined in Section 1.5(c).



"Default Ratio"

means, at any time, the ratio of (a) the then aggregate outstanding balance of
all Defaulted Receivables to (b) the then aggregate outstanding balance of all
Receivables (other than Unbilled Receivables).



"Defaulted Receivable"

means any Receivable on which any amount is unpaid more than 90 days past its
original billing date.



"Delinquency Ratio"

means, at any time, the ratio of (a) the then aggregate outstanding balance of
all Delinquent Receivables to (b) the then aggregate outstanding balance of all
Receivables (other than Unbilled Receivables).



"Delinquent Receivable"

means any Receivable (other than a Charge-Off or Defaulted Receivable) on which
any amount is unpaid more than 60 days.



"Designated Financial Officer"

means the Chief Financial Officer, Treasurer or Secretary of the Seller or the
Chief Financial Officer, Controller, Treasurer or Secretary of the Originator,
as applicable.



"Discount"

means, for any Tranche Period, (a) the product of (i) the Discount Rate for such
Tranche Period, (ii) the total amount of Investment allocated to the Tranche
Period, and (iii) the number of days elapsed during the Tranche Period divided
by (b) 360 days.



"Discount Period"

means, with respect to any Settlement Date or the Liquidity Termination Date,
the period from and including the preceding Settlement Date (or if none, the
date that the first Incremental Purchase is made hereunder) to but not including
such Settlement Date or Liquidity Termination Date, as applicable.



"Discount Rate

" means, for any Tranche Period, the CP Rate, the Eurodollar Rate or the Prime
Rate, as applicable, but after the occurrence of a Termination Event each such
rate shall be increased by 2% per annum.



"Dollar"

and "$" means lawful currency of the United States of America.



"Early Payment Fee"

means, if any Investment of a Purchaser allocated (or, in the case of a
requested Purchase not made by the Liquidity Providers for any reason other than
their default, scheduled to be allocated) to a Tranche Period for a CP Tranche
or Eurodollar Tranche is reduced or terminated before the last day of such
Tranche Period (the amount of Investment so reduced or terminated being referred
to as the "Prepaid Amount"), the cost to the relevant Purchaser of terminating
or reducing such Tranche, which (a) for a CP Tranche means any compensation
payable in prepaying the related commercial paper or, if not prepaid, any
shortfall between the amount that will be available to Windmill on the maturity
date of the related commercial paper from reinvesting the Prepaid Amount in
Permitted Investments and the Face Amount of such commercial paper and (b) for a
Eurodollar Tranche will be determined based on the difference between the LIBOR
applicable to such Tranche and the LIBOR applicable for a period equal to the
remaining maturity of the Tranche on the date the Prepaid Amount is received.



"Eligible Receivable"

means, at any time, any Receivable:



(i) the Obligor of which (a) is a resident of, or organized under the laws of
with its chief executive office in, the USA; (b) is not an Affiliate of any of
the parties hereto or of the Originator; (c) has not suffered a Bankruptcy
Event; and (d) is a customer of the Originator in good standing and not the
Obligor of any Defaulted Receivable or Receivable that became a Charge-Off
within the past 24 months;

(ii) which is required to be paid in full within 30 days of its billing date;

(iii) which is not a Delinquent Receivable, Defaulted Receivable or a
Charge-Off;

(iv) which is an "account" within the meaning of Section 9-106 of the UCC of all
applicable jurisdictions;

(v) which is denominated and payable only in Dollars in the USA;

(vi) which has been billed to the related Obligor or, if an Unbilled Receivable
has been estimated by the Originator in accordance with its normal procedures as
having been earned;

(vii) which constitutes the legal, valid and binding obligation of the related
Obligor enforceable against such Obligor in accordance with its terms subject to
no offset, counterclaim, defense or other Adverse Claim, and is not an executory
contract or unexpired lease within the meaning of Section 365 of the Bankruptcy
Code;

(viii) [reserved];

(ix) which does not, in whole or in part, contravene any law, rule or regulation
applicable thereto (including, without limitation, those relating to usury,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy);

(x) which satisfies all applicable requirements of the Credit and Collection
Policy and was generated in the ordinary course of the Originator's business
from the sale of electricity or electrical power supplied by the Originator;

(xi) which the Agent, in its discretion or at the direction of an Instructing
Group, has not notified the Seller is unacceptable as an Eligible Receivable
(either individually, based on Obligor or other individual characteristics, or
as part of a class of such Receivables) before the date such specific Receivable
is first treated by the Seller as an Eligible Receivable in computing compliance
with Section 1.5 or in a Periodic Report;

(xii) [reserved];

(xiii) which is an account receivable representing all or part of the sales
price of merchandise, insurance and services within the meaning of
Section 3(c)(5) of the Investment Company Act of 1940;

(xiv) the purchase of which with proceeds of notes would constitute a "current
transaction" within the meaning of Section 3(a)(3) of the Securities Act of
1933; and

(xv) which does not represent any amount payable on account of sales tax or
other taxes.

"Eligible Receivable Balance"

means, at any time, the aggregate outstanding principal balance of all Eligible
Receivables less the sum of (i) the amount by which the outstanding balance of
Eligible Receivables owed by each Obligor and its Affiliates exceeds the
Concentration Limit for such Obligor, (ii) the amount by which the Eligible
Receivables owed by all Governmental Obligors exceeds the Governmental Limit,
(iii) the amount by which outstanding principal amount of all Unbilled
Receivables exceeds 40% of the outstanding principal balance of Eligible
Receivables, and (iv) the amount by which the outstanding principal balance of
all Final Bill Receivables exceeds 3% of the outstanding principal balance of
Eligible Receivables.



"Eurodollar Rate"

means, for any Tranche Period for a Eurodollar Tranche, the sum of (a) LIBOR for
such Tranche Period divided by 1 minus the `Reserve Requirement" and (b) for
Investment of a Liquidity Provider, the amount specified in the Pricing Letter,
where "Reserve Requirement" means, for any Tranche Period for a Eurodollar
Tranche, the maximum reserve requirement imposed during such Tranche Period on
"eurocurrency liabilities" as currently defined in Regulation D of the Board of
Governors of the Federal Reserve System.



"Face Amount"

means the face amount of any Windmill commercial paper issued on a discount
basis or, if not issued on a discount basis, the principal amount of such note
and interest scheduled to accrue thereon to its stated maturity.



"Federal Funds Rate"

means for any day the average of (i) the rates per annum as determined by ABN
AMRO at which overnight Federal funds are offered to ABN AMRO for such day by
major banks in the interbank market, and (ii) if ABN AMRO is borrowing overnight
funds from a Federal Reserve Bank that day, the rates per annum at which such
overnight borrowings are made on that day. Each determination of the Federal
Funds Rate by ABN AMRO shall be conclusive and binding on the Seller except in
the case of manifest error.



"Fee Letter"

means the letter agreement dated as of the date hereof among the Seller, the
Agent, Windmill and the Liquidity Providers.



"Final Bill Receivable"

means any Receivable that is a final billing to an Obligor that has, voluntarily
or involuntarily, discontinued service from the Originator.



"Funding Agreement"

means any agreement or instrument executed by Windmill and executed by or in
favor of any Windmill Funding Source or executed by any Windmill Funding Source
at the request of Windmill.



"Funding Charges"

means, for each day, the sum of (i) discount accrued on Pooled Commercial Paper
on such day, plus (ii) any and all accrued commissions in respect of placement
agents and commercial paper dealers in respect of such Pooled Commercial Paper
for such day, plus (iii) issuing and paying agents' fees incurred on such Pooled
Commercial Paper for such day, plus (iv) other costs associated with funding
small or odd-lot amounts with respect to all Receivable Purchase Facilities
which are funded by Pooled Commercial Paper for such day, minus (v) any accrual
of income net of expenses received on such day from investment of collections
received under all Receivable Purchase Facilities funded with Pooled Commercial
Paper, minus (vi) any payment received on such day net of expenses in respect of
Break Funding Costs related to the prepayment of any Purchase Interests held by
Windmill pursuant to the terms of any Receivable Purchase Facilities funded
substantially with Pooled Commercial Paper.



"GAAP"

means generally accepted accounting principles in the USA, applied on a
consistent basis.



"Governmental Authority"

means any (a) Federal, state, municipal or other governmental entity, board,
bureau, agency or instrumentality, (b) administrative or regulatory authority
(including any central bank or similar authority) or (c) court, judicial
authority or arbitrator, in each case, whether foreign or domestic.



"Governmental Limit"

means 2% of the outstanding principal balance of Eligible Receivables.



"Governmental Obligor"

means any Obligor that is a government or a governmental subdivision or agency.



"Incremental Purchase"

is defined in Section 1.1(b).



"Indemnity Agreement"

means the Indemnity Agreement, dated as of the date hereof, between the
Originator and the Agent.



"Instructing Group"

means the Required Liquidity Providers and, unless the Windmill Termination Date
has occurred and Windmill has no Investment, Windmill.



"Intended Tax Characterization"

is defined in Section 9.9.



"Interim Liquidation"

means any time before the Liquidity Termination Date during which no
Reinvestment Purchases are made by any Purchaser, as established pursuant to
Section 1.2.



"Investment"

means, for each Purchaser, (a) the sum of (i) all Incremental Purchases by such
Purchaser and (ii) the aggregate amount of any payments or exchanges made by, or
on behalf of, such Purchaser to any other Purchaser under Article II minus
(b) all Collections, amounts received from other Purchasers under Article II,
and other amounts received or exchanged and, in each case, applied by the Agent
or such Purchaser to reduce such Purchaser's Investment. A Purchaser's
Investment shall be restored to the extent any amounts so received or exchanged
and applied are rescinded or must be returned for any reason.



"LIBOR"

means, for any Tranche Period for a Eurodollar Tranche or other time period, the
rate per annum (rounded upwards, if necessary, to the next higher one
hundred-thousandth of a percentage point) for deposits in Dollars for a period
equal to such Tranche Period or other period, which appears on Page 3750 of the
Telerate Service (or any successor page or successor service that displays the
British Bankers' Association Interest Settlement Rates for Dollar deposits) as
of 11:00 a.m. (London, England time) two Business Days before the commencement
of such Tranche Period or other period. If for any Tranche Period for a
Eurodollar Tranche no such displayed rate is available (or, for any other
period, if such displayed rate is not available or the need to calculate LIBOR
is not notified to the Agent at least 3 Business Days before the commencement of
the period for which it is to be determined), the Agent shall determine such
rate based on the rates ABN AMRO is offered deposits of such duration in the
London interbank market.



"Liquidation Period"

means, for Windmill only, all times when Windmill is not making Reinvestment
Purchases pursuant to Section 1.1(d) and, for all Purchasers, all times (x)
during an Interim Liquidation and (y) on and after the Liquidity Termination
Date.



"Liquidity Termination Date"

means the earliest of (a) the date of the occurrence of a Termination Event
described in clause (b) of the definition of Termination Event that arises under
Section 6.1(B) or (C) of the Originator Credit Agreement, (b) the date
designated by the Agent to the Seller at any time after the occurrence of any
other Termination Event, (c) the Business Day designated by the Seller with no
less than five (5) Business Days' prior notice to the Agent and (d) October 27,
2004.



"Liquidity Providers"

is defined in the first paragraph hereof.



"Lock-Box"

means each post office box or bank box identified to the Agent as such pursuant
to Section 5.1(i).



"Lock-Box Account"

means each account maintained by the Collection Agent at a Lock-Box Bank for the
purpose of receiving or concentrating Collections.



"Lock-Box Agreement"

means each agreement between the Seller and a Lock-Box Bank concerning a
Lock-Box Account.



"Lock-Box Bank"

means each bank identified to the Agent as such pursuant to Section 5.1(i).



"Lock-Box Event"

means (i) any Termination Event or (ii) the long term, unsecured, non-third
party credit enhanced senior indebtedness of the Originator is rated BBB (or its
equivalent) or lower by S&P or is rated Baa2 (or its equivalent) or lower by
Moody's (or either S&P or Moody's has withdrawn or suspended such rating).



"Lock-Box Letter"

means a letter in substantially the form of Exhibit F (or otherwise acceptable
to the Agent) from the Seller to a Lock-Box Bank, acknowledged and accepted by
such Lock-Box Bank and the Agent.



"Loss-to-Liquidation Ratio"

means, for any period, the ratio of the outstanding balance of Charge-Offs to
the aggregate amount of Collections during such period.



"Matured Aggregate Investment"

means, at any time, the Matured Value of Windmill's Investment plus the total
Investments of all other Purchasers then outstanding.



"Matured Value"

means, of any Investment, the sum of such Investment and all unpaid Discount,
fees and other amounts scheduled to become due (whether or not then due) on such
Investment during all Tranche Periods to which any portion of such Investment
has been allocated.



"Maximum Incremental Purchase Amount"

means, at any time, the lesser of (a) the difference between the Purchase Limit
and the Aggregate Investment then outstanding and (b) the difference between the
Aggregate Commitment and the Matured Aggregate Investment then outstanding.



"Moody's"

means Moody's Investors Service, Inc.



"Obligor"

means, for any Receivable, each Person obligated to pay such Receivable and each
guarantor of such obligation.



"Originator"

means Indianapolis Power & Light Company.



"Originator Credit Agreement"

means the Credit Agreement, dated as of June 4, 2003, as amended by that certain
First Amendment dated as of June 4, 2004, among the Originator, as Borrower, the
financial institutions party thereto and LaSalle Bank National Association, as
Agent and supplemented through the date hereof, but without regard to any
further amendment, supplement, waiver or termination of any provision thereof
unless consented to by the Instructing Group.



"Periodic Report"

is defined in Section 3.3.



"Permitted Investments"

means (a) evidences of indebtedness, maturing within thirty (30) days after the
date of purchase thereof, issued by, or guaranteed by the full faith and credit
of, the federal government of the USA, (b) repurchase agreements with banking
institutions or broker-dealers registered under the Securities Exchange Act of
1934 which are fully secured by obligations of the kind specified in clause (a),
(c) money market funds (i) rated not lower than the highest rating category from
Moody's and "AAA m" or "AAAm-g," from S&P or (ii) which are otherwise acceptable
to the Rating Agencies or (d) commercial paper issued by any corporation
incorporated under the laws of the USA and rated at least "A-1+" (or the
equivalent) by S&P and at least "P- 1" (or the equivalent) by Moody's.



"Person"

means an individual, partnership, corporation, association, joint venture,
Governmental Authority or other entity of any kind.



"Pool Funded Purchase Interest"

means each investment or loan of Windmill under a Receivables Purchase Facility
funded with Pooled Commercial Paper.



"Pooled Allocation"

means, for each Pool Funded Purchase Interest, an amount each day equal to the
product of (i) the Pooled Percentage Share of such Purchase Interest on such day
multiplied by (ii) the aggregate amount of Funding Charges for such day.



"Pooled Commercial Paper"

means commercial paper notes of Windmill except (A) Allocated Commercial Paper,
and (B) Specially Pooled Paper.



"Pooled Percentage Share"

means, for each Pool Funded Purchase Interest, a fraction (expressed as a
percentage) the numerator of which is equal to the Investment associated with
such Pool Funded Purchase Interest and the denominator of which is equal to the
aggregate amount of all outstanding investment (or comparable terms used in any
Receivable Purchase Facility) held by Windmill which is funded substantially
with Pooled Commercial Paper.



"Potential Termination Event"

means any Termination Event or any event or condition that with the lapse of
time or giving of notice, or both, would constitute a Termination Event.



"Pricing Letter"

means the letter agreement dated as of the date hereof among the Liquidity
Providers, the Agent and the Seller.



"Prime Rate"

means, for any period, the daily average during such period of (a) the greater
of (i) the floating commercial Dollar loan rate per annum of ABN AMRO (which
rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer by ABN AMRO) announced from time to time,
changing as and when said rate changes and (ii) the Federal Funds Rate plus
0.75% plus (b) during the pendency of a Termination Event or Ratings Trigger
Event, 2.50% for Investment of a Liquidity Provider.



"Purchase"

is defined in Section 1.1(a).



"Purchase Agreement"

means the Receivables Purchase Agreement dated as of the date hereof among the
Seller and the Originator.



"Purchase Amount"

is defined in Section 1.1(c).



"Purchase Date"

is defined in Section 1.1(c).



"Purchase Interest"

means, for a Purchaser, the percentage ownership interest in the Receivables and
Collections held by such Purchaser, calculated when and as described in Section
1.1(b).



"Purchase Limit"

means $50,000,000.



"Purchased Percentage"

is defined in the Transfer Agreement.



"Purchasers"

means the Liquidity Providers and Windmill.



"Ratable Share"

is defined in the Transfer Agreement.



"Rating Agency"

means Moody's, S&P and any other rating agency Windmill chooses to rate its
commercial paper notes.



"Ratings"

means the rating of long-term senior unsecured, non- third party credit enhanced
indebtedness of the Originator by Moody's or S&P, as applicable, or if either
Moody's or S&P does not maintain a rating of long-term senior unsecured,
non-third party credit enhanced indebtedness of the Originator, the "Issuer
Ratings" of the Originator maintained by Moody's or S&P, as applicable.



"Ratings Trigger Event"

means the Originator's Ratings are in Tier III.



"Receivable"

means each obligation of an Obligor to pay for merchandise sold or services
rendered by the Originator (including estimated amounts calculated by the
Originator before billing the Obligor) and includes the Originator's rights to
payment of any interest or finance charges and in the merchandise (including
returned goods) and contracts relating to such Receivable, all Records and all
proceeds of the foregoing. During any Interim Liquidation and on and after the
Liquidity Termination Date, the term "Receivable" shall only include receivables
existing on the date such Interim Liquidation commenced or Liquidity Termination
Date occurred, as applicable. Deemed Collections shall reduce the outstanding
balance of Receivables hereunder, so that any Receivable that has its
outstanding balance deemed collected shall cease to be a Receivable hereunder
after (x) the Collection Agent receives payment of such Deemed Collections under
Section 1.5(b) or (y) if such Deemed Collection is received before the Liquidity
Termination Date, an adjustment to the Sold Interest permitted by Section 1.5(c)
is made.



"Receivable Purchase Facility"

means any receivables purchase agreement, loan agreement or other similar
contractual arrangement to which Windmill is a party relating to the transfer,
purchase or financing of receivables or other assets.



"Records"

means, for any Receivable, all contracts, books, records and other documents or
information (including computer programs, tapes, disks, software and related
property and rights) relating to such Receivable or the related Obligor.



"Reinvestment Purchase"

is defined in Section 1.1(b).



"Required Liquidity Providers"

means Liquidity Providers having Liquidity Provider Commitments in excess of
66-2/3% of the Commitment of all Liquidity Providers.



"Reserve"

means, for each Purchaser, an amount equal to the Reserve Percentage multiplied
by such Purchaser's Investment.



"Reserve Adjusted Eligible Receivables Balance"

means the Reserve Adjustment Fraction multiplied by the Eligible Receivable
Balance.



"Reserve Adjustment Fraction"

means 1.00 divided by 1.05.



"Reserve Percentage"

 means, at any time, means, at any time, the following percentages, based upon
whether the Ratings are in Tier I, Tier II, or Tier III:




Tier

Reserve Percentage

I

10.0%

II

15.0%

III

30.0%

"Seller"

is defined in the first paragraph hereof.



"Seller Account"

means the Seller's account number 04869810 at National City Bank, Indiana or
such other account designated by the Seller to the Agent with at least ten (10)
days prior notice.



"Servicer Replacement Event"

means (a) any Termination Event or (b) the long term, unsecured, non-third party
credit enhanced, senior indebtedness of the Originator is rated below BBB+ (or
its equivalent) by S&P or below Baa1 (or its equivalent) by Moody's.



"Settlement Date"

means the 20th day of each calendar month.



"Sold Interest"

is defined in Section 1.1(a).



"Special Limit

" means, for any Obligor so long as such Obligor's long term unsecured,
non-third party credit enhanced, senior indebtedness is rated at least A (or its
equivalent) by S&P and at least A2 (or its equivalent) by Moody's, 5% of the
amount of Aggregate Net Investment then outstanding, unless the Agent, in its
discretion or at the direction of an Instructing Group, notifies the Seller of a
different limit.



"Special Transaction Subaccount"

means the special transaction subaccount established for this Agreement pursuant
to Windmill's depositary agreement.



"Specially Pooled Paper"

means the aggregate of all commercial paper notes of Windmill issued in
connection with receivables purchase facilities designated from time to time by
the Agent (in its sole discretion). Specially Pooled Paper will not include
Pooled Commercial Paper or Allocated Commercial Paper at any time.



"S&P"

means Standard & Poor's Ratings Group.



"Subordinated Note"

means the revolving promissory note dated on or about the date hereof issued by
the Seller to the Originator under the Purchase Agreement.



"Subordination Agreement"

 means the Subordination Agreement dated as of the date hereof between the
Originator and the Seller.



"Subsidiary"

means any Person of which at least a majority of the voting stock (or equivalent
equity interests) is owned or controlled by the Originator or by one or more
other Subsidiaries of the Originator. The Subsidiaries on the date hereof are
listed on Exhibit E.



"Taxes"

means all taxes, charges, fees, levies or other assessments (including income,
gross receipts, profits, withholding, excise, property, sales, use, license,
occupation and franchise taxes and including any related interest, penalties or
other additions) imposed by any jurisdiction or taxing authority (whether
foreign or domestic).



"Termination Date"

means (a) for Windmill, the Windmill Termination Date, and (b) for the Liquidity
Providers, the Liquidity Termination Date.



"Termination Event"

means the occurrence of any one or more of the following:



(a) any representation, warranty, certification or statement made, or deemed
made by the Seller or the Originator in, or pursuant to, any Transaction
Document proves to have been incorrect in any material respect when made or
deemed made; or

(b) the Collection Agent, the Originator or the Seller fails to make any payment
or other transfer of funds hereunder (including, without limitation, pursuant to
Section 1.5) when due and such failure is not cured within 2 Business Days; or

(c) the Seller fails to observe or perform any covenant or agreement contained
in Sections 5.1(b), (d), (f), (g), (h), (i), (j), (k) and (l) or the Originator
fails to perform any covenant or agreement in the Indemnity Agreement; or

(d) the Seller, the Originator or the Collection Agent (or any sub- collection
agent) fails to observe or perform any other term, covenant or agreement under
any Transaction Document, and such failure remains unremedied for 5 Business
Days; or

(e) the Seller, the Originator or any Subsidiary suffers a Bankruptcy Event; or

(f) the Delinquency Ratio exceeds 5%, the Default Ratio exceeds 3% or the
Loss-to Liquidation Ratio at the end of any calendar month measured for the
three month period then ending exceeds 1%; or

(g) (i) the Seller, the Originator or any Affiliate of either, directly or
indirectly, disaffirms or contests the validity or enforceability of any
Transaction Document or (ii) any Transaction Document fails to be the
enforceable obligation of the Seller, the Originator or any Affiliate of either
party thereto; or

(h) any "Event of Default" occurs under the Originator Credit Agreement; or

(i) (a) The ratio, determined as of the end of each fiscal quarter for the then
most-recently ended four fiscal quarters, of (x) Consolidated EBIT (as defined
in the Originator Credit Agreement) to (y) Consolidated Interest Expense (as
defined in the Originator Credit Agreement) is less than 2.5 to 1.0.

(b) The ratio, determined as of the end of each fiscal quarter, of (x) Total
Debt to (y) Consolidated Total Capitalization (as defined in the Originator
Credit Agreement) is greater than .60 to 1.0.

(j) the Originator fails to own and control, directly or indirectly, 100% of the
outstanding voting stock of the Seller.

Notwithstanding the foregoing, a failure of a representation or warranty or
breach of any covenant described in clause (a), (c) or (d) above related to a
Receivable shall not constitute a Termination Event if the Seller has been
deemed to have collected such Receivable pursuant to Section 1.5(b) or, before
the Liquidity Termination Date, has adjusted the Sold Interest as provided in
Section 1.5(c) so that such Receivable is no longer considered to be
outstanding.

"Tier I"

means the Ratings are Baa3 (or above) by Moody's and BB+ (or above) by S&P.



"Tier II"

means the Ratings are Baa3 (or above) by Moody's and BB or BB- by S&P.



"Tier III"

means that the Originator's Ratings with Moody's and S&P are not in Tier I or
Tier II.



"Tranche"

means a portion of the Investment of a Windmill or of the Liquidity Providers
allocated to a Tranche Period pursuant to Section 1.3. A Tranche is a (i) CP
Tranche, (ii) Eurodollar Tranche or (iii) Prime Tranche depending whether
Discount accrues during its Tranche Period based on a (i) CP Rate, (ii)
Eurodollar Rate, or (iii) Prime Rate.



"Tranche Period"

means a period of days ending on a Business Day selected pursuant to Section
1.3, which (i) for a CP Tranche shall not exceed 270 days, (ii) for a Eurodollar
Tranche shall not exceed 180 days, and (iii) for a Prime Tranche shall not be
less than 2 days and shall not exceed 30 days.



"Transaction Documents"

means this Agreement, the Fee Letter, the Indemnity Agreement, the Pricing
Letter, the Purchase Agreement, the Subordination Agreement, the Subordinated
Note, the Transfer Agreement and all other documents, instruments and agreements
executed or furnished in connection herewith or therewith.



"Transfer Agreement"

means the Windmill Transfer Agreement dated the date hereof between Windmill,
ABN AMRO Bank N.V., in its capacity as the Windmill Agent, Windmill's Letter of
Credit Provider and a Liquidity Provider and the Other Persons who become
Liquidity Providers thereunder.



"Transfer Supplement"

is defined in Section 9.8.



"Unbilled Receivable"

means any amount the Seller treats as a Receivable that has not been billed to
an Obligor.



"UCC"

means, for any state, the Uniform Commercial Code as in effect in such state.



"USA"

means the United States of America (including all states and political
subdivisions thereof).



"Unused Commitment"

means, for any Liquidity Provider at any time, the difference between its
Commitment and its Investment then outstanding.



"Unused Aggregate Commitment"

means, at any time, the difference between the Aggregate Commitment then in
effect and the outstanding Matured Aggregate Investment.



"Windmill"

is defined in the first paragraph hereof.



"Windmill Funding Source"

means any insurance company, bank or other financial institution providing
liquidity, back-up purchase or credit support for Windmill.



"Windmill Settlement"

is defined in the Transfer Agreement.



"Windmill Termination Date"

means the earliest of (a) the Business Day designated by Windmill at any time to
the Seller and (b) the Liquidity Termination Date.



The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Unless otherwise inconsistent with the terms
of this Agreement, all accounting terms used herein shall be interpreted, and
all accounting determinations hereunder shall be made, in accordance with GAAP.
Amounts to be calculated hereunder shall be continuously recalculated at the
time any information relevant to such calculation changes.

Schedule II

Liquidity Providers and Commitments of Liquidity Providers

Name of Liquidity Provider

Commitment

ABN AMRO Bank N.V.

51,000,000

Schedule III

Pending Litigation

Since May, 2003, IPALCO Enterprises, Inc. ("IPALCO"), Originator, AES
Corporation ("AES") and certain former directors and officers of IPALCO and/or
Originator received subpoenas from the Securities Division of the Indiana
Secretary of State seeking information focused largely on circumstances
surrounding the acquisition of IPALCO by AES. The Secretary of State's inquiry
is ongoing, as recently indicated in the Secretary of State's January 27, 2004
press release. IPALCO, Originator, AES and the individuals have produced various
materials in response to the subpoenas.

In November 2002, Originator was sued in a Fair Labor Standards Act ("FLSA")
collective action lawsuit filed in the U.S. District Court for the Southern
District of Indiana. The complaint alleges that certain of Originator's current
and former employees were not paid overtime pay at the rate required by the
FLSA. We believe that Originator did not violate the FLSA.

As of March 31, 2004, Originator has been named as a defendant in approximately
90 pending lawsuits alleging personal injury or wrongful death stemming from
exposure to asbestos and asbestos containing products formerly located in
Originator power plants. Originator has been named as a "premises defendant" in
that Originator did not mine, manufacture, distribute or install asbestos or
asbestos containing products. These suits have been brought on behalf of persons
who worked for contractors or subcontractors hired by Originator . Many of the
original primary defendants¾ the asbestos manufacturers¾ have filed for
bankruptcy protection. Originator has insurance coverage for many of these
claims; currently, these cases are being defended by counsel retained by various
insurers who wrote policies applicable to the period of time during which much
of the exposure has been alleged.

In addition, we are involved in litigation arising in the normal course of
business. While the results of such litigation cannot be predicted with
certainty, management, based upon advise of counsel, believes that the final
outcome will not have a material adverse effect on Originator's financial
statements, results of operations or liquidity.

Exhibit A

to
Amended and Restated
Receivables Sale Agreement

Form of Incremental Purchase Request


______________, 200_

ABN AMRO Bank N.V., as Agent

Asset Securitization, Structured Finance

Suite 725

135 South LaSalle Street

Chicago, Illinois 60603

Attn: Purchaser Agent-Windmill

Re: Amended and Restated Receivables Sale Agreement

dated as of July 20, 2004 (as amended, the "Sale Agreement")

among IPL Funding Corporation, as Seller,

ABN AMRO Bank N.V., as Agent, and the Purchasers thereunder

Ladies and Gentlemen:

The undersigned Seller under the above-referenced Sale Agreement hereby confirms
its has requested an Incremental Purchase of $___________ by Windmill under the
Sale Agreement. [In the event Windmill is unable or unwilling to make the
requested Incremental Purchase, the Seller hereby requests an Incremental
Purchase of $___________ by the Liquidity Providers under the Sale Agreement at
the [Eurodollar Rate with a Tranche Period of _____ months.] [Prime Rate]].

Attached hereto as Schedule I is information relating to the proposed
Incremental Purchase required by the Sale Agreement. If on the date of this
Incremental Purchase Request ("Notice"), an Interim Liquidation is in effect,
this Notice revokes our request for such Interim Liquidation so that
Reinvestment Purchases shall immediately commence in accordance with
Section 1.1(d) of the Sale Agreement.

The Seller hereby certifies that both before and after giving effect to [each
of] the proposed Incremental Purchase[s] contemplated hereby and the use of the
proceeds therefrom, all of the requirements of Section 7.2 of the Sale Agreement
have been satisfied.

Very truly yours,

IPL Funding Corporation

By

Title

Schedule I

to

Incremental Purchase Requests

Summary of Information Relating to Proposed Sale(s)

1. Dates, Amounts, Purchaser(s), Proposed Tranche Periods

A1 Date of Notice _________

A2 Measurement Date (the last
Business Day of the preceding
calendar month or the preceding
Business Day, as applicable) _________

A3 Proposed Purchase Dates _________ _________ _________ _________
(each of which is a
Business Day)

A4 Respective Proposed
Incremental Purchase on
each such Purchase Date $_________ $_________ $_________ $_________

(each Incremental (A4A) (A4B) (A4C) (A4D)

Purchase must be in a

minimum amount of

$1,000,000 and multiples

thereof, or, if less, an

amount equal to the

Maximum Incremental

Purchase Amount)

A5 Proposed Allocation
among Purchasers

Windmill $_________ $_________ $_________ $_________

Liquidity

Providers $_________ $_________ $_________ $_________

A6 Tranche Period
and, for Committed
Purchasers, Tranche Rate(s)

Starting Date _________ _________ _________ _________

Ending Date _________ _________ _________ _________

Number of Days _________ _________ _________ _________

Prime or Eurodollar

(for Committed

Purchasers only) _________ _________ _________ _________

 

Each proposed Purchase Date must be a Business Day and must occur no later than
two weeks after the Measurement Date set forth above. The choice of Measurement
Date is a risk undertaken by the Seller. If a selected Measurement Date is not
the applicable Purchase Date, the Seller's choice and disclosure of such date
shall not in any manner diminish or waive the obligation of the Seller to assure
the Purchasers that, after giving effect to the proposed Purchase, the actual
Sold Interest as of the date of such proposed Purchase does not exceed 100%.

Exhibit B
to
Amended and Restated
Receivables Sale Agreement

Form of Notification of Assignment to Windmill
from the Liquidity Providers


______________, 200_

IPL Funding Corporation

One Monument Circle

Suite 747

Indianapolis, Indiana 46204

ABN AMRO Bank N.V., as Agent

Asset Securitization, Structured Finance

Suite 725

135 South LaSalle Street

Chicago, Illinois 60603

Attn: Windmill

[Insert Name and Address of each

Liquidity Provider]

Re: Amended and Restated Receivables Sale Agreement

dated as of July 20, 2004 (as amended, the "Sale Agreement")

among IPL Funding Corporation, as Seller,

ABN AMRO Bank N.V., as Agent, and the Purchasers thereunder

Ladies and Gentlemen:

The Agent under the above-referenced Sale Agreement hereby notifies each of you
that Windmill has notified the Agent pursuant to Section 2.2 of the Sale
Agreement that it will purchase from the Liquidity Providers on ____________
(the "Purchase Date") that portion of the Liquidity Providers' Investments
identified on Schedule I hereto (the "Assigned Interest"). As further provided
in Section 2.2 of the Sale Agreement, upon payment by Windmill to the Agent of
the purchase price of such Investments described on Schedule I hereto, effective
as of the Purchase Date the assignment by the Liquidity Providers to Windmill of
the Assigned Interest shall be complete and all payments thereon under the Sale
Agreement shall be made to Windmill.

In accordance with the Sale Agreement, each Liquidity Provider's acceptance of
the portion Purchase Price payable to it described on Schedule I hereto
constitutes its representation and warranty that it is the legal and beneficial
owner of the portion of the Assigned Interest related to its Purchase Interest
identified on Schedule I free and clear of any Adverse Claim created or granted
by it and that on the Purchase Date it is not subject to any Bankruptcy Event.



Very truly yours,

ABN AMRO Bank, N.V., as Agent

 

By

Name

Title

 

By

Name

Title

Schedule I
to
Notification of Assignment



Dated ___________, 200_

I. Amount of Liquidity Provider Investment Assigned: $____________

II. Information for each Liquidity Provider.

Purchaser Purchase Interest Purchase Price

*



_________________ _______________________ _______________

_________________ _______________________ _______________

_________________ _______________________ _______________

_________________ _______________________ _______________

_________________ _______________________ _______________

III. Information for Seller.

Aggregate amounts of Purchase Price in excess of amount of Investment assigned:
$_______________.

Exhibit C

IPL Funding Corporation
Periodic Report


(000's)



Consolidated Receivable Activity

1.

Beginning Receivables Balance (Line 6 From Prior Month)

$0

2.

Plus: New Receivables (Gross)

0

3.

Less: Cash Collections

0

4.

Less: Dilutions (Non-Cash Adjustments)

0

5.

Less: Write-Offs

0

6.

Ending Receivables Balance

0

7.

Plus: Unbilled Amounts

0

8.

Net Ending Balance

0

9.

Less: Total Ineligible Receivables (Schedule I)

0

10.

Eligible Receivables Balance

0

11.

Less: Excess Obligor Concentrations (Schedule II)

0

12.

Less: Other Excess Concentrations (Schedule III)

0

13.

Net Eligible Receivables Balance

0

Receivables Aging (Schedule IV)

   

$

%

14.

0-30 Days Past Invoice

0

0.00%

15.

31-60 Days Past Invoice

0

0.00%

16.

61-90 Days Past Invoice

0

0.00%

17.

91+ Days Past Invoice

0

0.00%

18.

Sub Total (Lines 14+15+16+17)

0

0.00%

19.

Unbilled

0

0.00%

20.

Total (Lines 18+19)

0

0.00%

Ownership Interest

21.

Aggregate Investment (AI)

$0

22.

Loss Reserve Percentage

0.00%

23.

Loss Reserve Amount (Line 21 x Line 20)

$0

24.

Other Reserves

$0

25.

Ownership Interest (Lines 21+23+24/Line 13)

0.00%

Loss Reserve Percentage Calculation

26.

Long-term senior unsecured debt ratings (or issuer ratings)

_________

27.

Applicable Tier (I, II or III)

_________

28.

Loss Reserve Percentage

_________

 

Covenant Compliance

Covenant Level

In Compliance

Ratio

29.

Delinquency Ratio (61-90 Days)

<5.00%

Yes

0.00%

30.

Default Ratio (91+ Days)

<3.00%

Yes

0.00%

31.

Loss to Liquidation Ratio
(Schedule IV)

<1.00%

Yes

0.00%

32.

Coverage Ratio
(Line 12/Lines 20 + 22 + 23)

>100.0%

Yes

0.00%

33.

Consolidated EBIT/Consolidated
Interest Expense

>2.5:1

Yes

0.00%

34.

Total Debt/Consolidated Total
Capitalization

<.60:1

Yes

0.00%

35.

Required Payment Amount

 

$0

 

The undersigned hereby represents and warrants that the foregoing is a true and
accurate accounting in all material aspects of the Seller's Receivables compiled
in accordance with the Amended and Restated Receivable Sale Agreement dated as
of December __, 2003 and that all representations and warranties of Seller in
such Amended and Restated Receivables Sale Agreement are true and correct as of
the date hereof and are hereby restated and reaffirmed.

IPL Funding Corporation



Name:

Title: Treasurer

Schedule I

Ineligible receivables

Delinquent Receivables (61-90 Days)

$0

Defaulted Receivables (>90 Days)

$0

Affiliate Receivables

$0

Foreign Receivables

$0

Customer Deposits - Electric

$0

Interest on Customer Deposits

$0

AR with terms > 30 Days

$0

Disputed Receivables subject to offset

$0

Sales Tax Receivables

$0

Other ineligibles

$0

Total Ineligible Receivables

$0



Schedule II

Obligor Concentrations
Top 10 Obligors




Obligor



S&P



Moody's

Eligible
Receivable
Balance

%
Limit of ERB


&
Limit


Excess Concentration

1.

   

0

0.00%

0

0

2.

   

0

0.00%

0

0

3.

   

0

0.00%

0

0

4.

   

0

0.00%

0

0

5.

   

0

0.00%

0

0

6.

   

0

0.00%

0

0

7.

   

0

0.00%

0

0

8.

   

0

0.00%

0

0

9.

   

0

0.00%

0

0

10.

   

0

0.00%

0

    0

Total Excess Obligor Concentrations

    0

Schedule III

Other Excess Concentrations

Unbilled Receivables

$0

 

Limit (40% X Line 10)

$0

 

Excess Unbilled Receivables

 

$0

Government Receivables

$0

 

Limit (2% X Line 10)

$0

 

Excess Government Receivables

 

$0

Final Bill Receivables

$0

 

Limit (3% X Line 10)

$0

 

Excess Final Bill Receivables

 

$0

Total Other Excess Concentrations

$0

 



Schedule IV

Loss-to-Liquidation Calculation

Charge-offs

 

Current Month

$0

1 Month Prior

$0

2 Months Prior

$0

Total (A)

$0

Collections

 

Current Month

$0

1 Month Prior

$0

2 Months Prior

$0

Total (B)

$0

Loss to Liquidation Ratio (A/B)

%

Exhibit D

Addresses and Names of Seller and Originator

1. Locations. (a) The chief executive office of the Seller and the Originator
are located at the following address:

Indianapolis Power & Light Company
One Monument Circle
Indianapolis, Indiana 46204

No such address was different at any time since January 1, 1996

(b) The following are all the locations where the Seller and the Originator
directly or through its agents maintain any Records:

Same as (a) above

2. Names. The following is a list of all names (including trade names or similar
appellations) used by the Seller and the Originator or any of its divisions or
other business units:

Indianapolis Power & Light Company

IPL Funding Corporation

IPL

Exhibit E

Subsidiaries

None

Exhibit F
to
Amended and Restated
Receivables Sale Agreement

Form of Lock Box Letter

 

[Name of Lock Box Bank]

Ladies and Gentlemen:

Reference is made to the lock-box numbers _______________ in __________ and the
associated the lock-box demand deposit account number ____________ maintained
with you (such lock- boxes and associated lock-box demand deposit account,
collectively, the "Accounts"), each in the name of Indianapolis Power & Light
Company ("IPL"). IPL hereby confirms it has sold all Receivables (as defined
below) to IPL Funding Corporation (the "Seller").

In connection with the Amended and Restated Receivables Sale Agreement, dated as
of July 20, 2004 (as amended, supplemented or otherwise modified from time to
time, the "Receivables Sale Agreement"), among the Seller, Windmill Funding
Corporation ("Windmill"), the financial institutions from time to time party
thereto (collectively, the "Liquidity Providers"), and ABN AMRO Bank N.V., as
agent (the "Agent") for Windmill and the Liquidity Providers (collectively, the
"Purchasers"), the Seller has assigned to the Agent for the benefit of the
Purchasers an undivided percentage interest in the accounts, chattel paper,
instruments or general intangibles (collectively, the "Receivables") under which
payments are or may hereafter be made to the Accounts, and has granted to the
Agent for the benefit of the Purchasers a security interest in its retained
interest in such Receivables. As is the customary practice in this type of
transaction, we hereby request that you execute this letter agreement. All
references herein to "we" and "us" refer to IPL and the Seller, jointly and
severally. Your execution hereof is a condition precedent to our continued
maintenance of the Accounts with you.

We hereby transfer exclusive dominion and control of the Accounts to the Agent,
subject only to the condition subsequent that the Agent shall have given you
notice that a "Termination Event" has occurred and is continuing under the
Receivables Sale Agreement and of its election to assume such dominion and
control, which notice shall be in substantially the form attached hereto as
Annex A (the "Agent's Notice").

At all times prior to the receipt of the Agent's Notice described above, all
payments to be made by you out of, or in connection with the Accounts, are to be
made in accordance with the instructions of the Seller or its agent.

We hereby irrevocably instruct you, at all times from and after the date of your
receipt of the Agent's Notice as described above, to make all payments to be
made by you out of, or in connection with, the Accounts directly to the Agent,
at its address set forth below its signature hereto or as the Agent otherwise
notifies you, or otherwise in accordance with the instructions of the Agent.

We also hereby notify you that, at all times from and after the date of your
receipt of the Agent's Notice as described above, the Agent shall be irrevocably
entitled to exercise in our place and stead any and all rights in connection
with the Accounts, including, without limitation, (a) the right to specify when
payments are to be made out of, or in connection with, the Accounts and (b) the
right to require preparation of duplicate monthly bank statements on the
Accounts for the Agent's audit purposes and mailing of such statements directly
to an address specified by the Agent. At all times from and after the date of
your receipt of the Agent's Notice, neither we nor any of our affiliates shall
be given any access to the Accounts.

The Agent's Notice may be personally served or sent by telex, facsimile or U.S.
mail, certified return receipt requested, to the address, telex or facsimile
number set forth under your signature to this letter agreement (or to such other
address, telex or facsimile number as to which you shall notify the Agent in
writing). If the Agent's Notice is given by telex or facsimile, it will be
deemed to have been received when the Agent's Notice is sent and the answerback
is received (in the case of telex) or receipt is confirmed by telephone or other
electronic means (in the case of facsimile). All other notices will be deemed to
have been received when actually received or, in the case of personal delivery,
delivered.

By executing this letter agreement, you acknowledge the existence of the Agent's
right to dominion and control of the Accounts and its ownership of and security
interest in the amounts from time to time on deposit therein and agree that from
the date hereof the Accounts shall be maintained by you for the benefit of, and
amounts from time to time therein held by you as agent for, the Agent on the
terms provided herein. The Accounts are to be entitled "IPL Funding Corporation
and ABN AMRO Bank N.V., as Agent for the Purchasers" with the subline
"Indianapolis Power & Light Company". Except as otherwise provided in this
letter agreement, payments to the Accounts are to be processed in accordance
with the standard procedures currently in effect. All service charges and fees
in connection with the Accounts shall continue to be payable by us under the
arrangements currently in effect.

By executing this letter agreement, you (a) irrevocably waive and agree not to
assert, claim or endeavor to exercise, (b) irrevocably bar and estop yourself
from asserting, claiming or exercising and (c) acknowledge that you have not
heretofore received a notice, writ, order or other form of legal process from
any other party asserting, claiming or exercising, any right of set-off,
banker's lien or other purported form of claim with respect to the accounts or
any funds from time to time therein. Except for your right to payment of your
service charge and fees and to make deductions for returned items, you shall
have no rights in the Accounts or funds therein, except deductions for service
charges, fees and returned or misplaced items. To the extent you may ever have
any additional rights, you hereby expressly subordinate all such rights to all
rights of the Agent.

You may terminate this letter agreement by cancelling the Accounts maintained
with you, which cancellation and termination shall become effective only upon
thirty (30) days prior written notice thereof from you to the Agent in the
absence of fraud or abuse. Incoming mail addressed to the Accounts (including,
without limitation, any direct funds transfer to the Accounts) received after
such cancellation shall be forwarded in accordance with the Agent's
instructions. This letter agreement may also be terminated upon written notice
to you by the Agent stating that the Receivables Sale Agreement is no longer in
effect. Except as otherwise provided in this paragraph, this letter agreement
may not be terminated without the prior written consent of the Agent.

This letter agreement contains the entire agreement between the parties with
respect to the subject matter hereof, and may not be altered, modified or
amended in any respect, nor may any right, power or privilege of any party
hereunder be waived or released or discharged, except upon execution by you, us
and the Agent of a written instrument so providing. The terms and conditions of
any agreement between us and you (a "Lock-Box Service Agreement") (whether now
existing or executed hereafter) with respect to the lock-box arrangements, to
the extent not inconsistent with this letter agreement, will remain in effect
between you and us. In the event that any provision in this letter agreement is
in conflict with, or inconsistent with, any provision of any such Lock-Box
Service Agreement, this letter agreement will exclusively govern and control.
Each party agrees to take all actions reasonably requested by any other party to
carry out the purposes of this letter agreement or to preserve and protect the
rights of each party hereunder.

IPL agrees to indemnify, defend and hold harmless you and your affiliates,
directors, officers, employees, agents, successors and assigns (each, an
"Indemnitee") from and against any and all liabilities, losses, claims, damages,
demands, costs and expenses of every kind (including but not limited to costs
incurred as a result of items being deposited in the Account and being unpaid
for any reason, reasonable attorney's fees and the reasonable charges of your
in-house counsel) incurred or sustained by any Indemnitee arising out of your
performance of the services contemplated by this Lock-Box Letter, except to the
extent such liabilities, losses, claims, damages, demands, costs and expenses
are the direct result of your gross negligence or willful misconduct. The
provisions of this paragraph shall survive the termination of this Lock-Box
Letter.

In the event IPL becomes subject to a voluntary or involuntary proceeding under
the United States Bankruptcy Code, or if you are otherwise served with legal
process which you in good faith believe affects funds in the Account you may
suspend disbursements from the Account otherwise required by the terms hereof
until such time as you receive an appropriate court order or other assurances
satisfactory to you establishing that the funds may continue to be disbursed
according to the instructions contained in this Lock-Box Letter.

This letter agreement and the rights and obligations of the parties hereunder
will be governed by and construed and interpreted in accordance with the laws of
the state of Illinois. This letter agreement may be executed in any number of
counterparts and all of such counterparts taken together will be deemed to
constitute one and the same instrument.

Please indicate your agreement to the terms of this letter agreement by signing
in the space provided below. This letter agreement will become effective
immediately upon execution of a counterpart of this letter agreement by all
parties hereto.

Very truly yours,

Indianapolis Power & Light Company

By:

Title:

IPL Funding Corporation

By:

Title:

Accepted and confirmed as of

the date first written above:

By: ABN AMRO Bank N.V., as Agent

 

By:___________________________

Title:__________________________

 

By:____________________________

Title:___________________________

Address of notice:

ABN AMRO Bank N.V.

Structured Finance, Asset Securitization

135 South LaSalle Street

Chicago, Illinois 60603

Attention: Purchaser Agent-Windmill

Telephone Number: (312) 904-6263

Telecopy Number: (312) 904-4350

Acknowledged and agreed to as of the date first written above:

[Name of Bank]

 

By:___________________________

Title:__________________________

Address for notice:

_______________________________

_______________________________

_______________________________

Annex A to
Lock-Box Letter

[Name of Bank]

Re: IPL Funding Corporation

Lock Box Numbers ______________

Lock-Box Account Number ____________

Ladies and Gentlemen:

Reference is made to the letter agreement dated _________________ (the "Letter
Agreement") among Indianapolis Power & Light Company, IPL Funding Corporation,
the undersigned, as Agent, and you concerning the above-described lock-boxes and
lock- box account (collectively, the "Accounts"). We hereby give you notice that
a "Termination Event" has occurred and is continuing under the Receivables Sale
Agreement (as defined in the Letter Agreement) and of our assumption of dominion
and control of the Accounts as provided in the Letter Agreement.

We hereby instruct you not to permit any other party to have access to the
Accounts and to make all payments to be made by you out of or in connection with
the Accounts directly to the undersigned upon our instructions, at our address
set forth above.

Very truly yours,

ABN AMRO Bank N.V.

By:

Title:

By:

Title:

cc: IPL Funding Corporation

Exhibit G
To
Amended and Restated
Receivables Sale Agreement

Form of Compliance Certificate

To: ABN AMRO Bank N.V., as Agent, and

each Purchaser

This Compliance Certificate is furnished pursuant to Section 5.1(a)(iii) of the
Amended and Restated Receivables Sale Agreement, dated as of July 20, 2004 (as
amended, supplemented or otherwise modified through the date hereof, the "Sale
Agreement"), among IPL Funding Corporation (the "Seller"), the liquidity
providers from time to time party thereto (collectively, the "Liquidity
Providers"), Windmill Funding Corporation ("Windmill" and together with the
Liquidity Providers and Windmill, the "Purchaser"), and ABN AMRO Bank N.V. as
agent for the Purchaser (in such capacity, the "Agent"). Terms used in this
Compliance Certificate and not otherwise defined herein shall have the
respective meanings ascribed thereto in the Sale Agreement.

The undersigned hereby represents, warrants, certifies and confirms that:

1. The undersigned is a duly elected Designated Financial Officer of the
undersigned.

2. Attached hereto is a copy of the financial statements described in
Section 5.1(a)(i) or 5.1(a)(ii) of the Sale Agreement.

3. The undersigned has reviewed the terms of the Transaction Documents and has
made, or caused to be made under his/her supervision, a detailed review of the
transactions and the conditions of the Seller and the Originator during and at
the end of the accounting period covered by the attached financial statements.

4. The examinations described in paragraph 3 hereof did not disclose, and the
undersigned has no knowledge of, the existence of any condition or event which
constitutes a Potential Termination Event, during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below.

5. Based on the examinations described in paragraph 3 hereof, the undersigned
confirms that the representations and warranties contained in Article IV of the
Sale Agreement are true and correct as though made on the date hereof, except as
set forth below.

Described below are the exceptions, if any, to paragraphs 4 and 5 listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action the undersigned has taken, is taking or proposes to take
with respect to each such condition or event:

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this ____ day of
___________, 20__.

[Name of Seller or Originator]

 

 

By:

Designated Financial Officer

Exhibit H

Credit and Collection Policy

[new one to be provdied]

 

 